EXHIBIT 10.31

 

LOGO [g398063img1.jpg]      Execution Version

DEVELOPMENT COLLABORATION AND LICENSE AGREEMENT

This Development Collaboration and License Agreement (“Agreement”) is made and
entered into as of the 26th day of July, 2012 (the “Effective Date”) by and
between Advanced Liquid Logic, Inc., a Delaware corporation having its principal
office at 615 Davis Drive, Suite 800, Morrisville NC, 27560 (“ALL”), and
Clinical Micro Sensors, Inc., d/b/a Genmark Diagnostics, Inc., a Delaware
corporation having its principal office at 5964 La Place Court, Carlsbad, CA
92008 (“GenMark”). ALL and GenMark may each be referred to herein individually
as a “Party” and collectively as the “Parties.”

WHEREAS, ALL has developed, and owns or controls certain intellectual property
and other rights to, a fluidics technology using the electrowetting effect as a
motive force for conducting droplet operations;

WHEREAS, GenMark has developed, and owns or controls certain intellectual
property and other rights to, technologies related to the electrochemical
detection of analytes and to the use of electrochemical detection in in-vitro
diagnostics; and

WHEREAS, GenMark wishes to collaborate with ALL in the development of an
in-vitro diagnostic system incorporating ALL’s fluidics technology, and ALL
wishes to grant GenMark certain rights and licenses to develop and commercialize
such systems on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the amount and sufficiency of which
are hereby acknowledged, the Parties hereby agree as follows:

ARTICLE 1: DEFINITIONS

1.1 “Additional Margin” means, for a particular ALL Component supplied by ALL to
GenMark under the Supply Agreement in a particular Calendar Quarter, the amount
equal to X/Y; where “X” equals: ***

1.2 “Affiliate” means any Person that, directly or indirectly (through one or
more intermediaries) controls, is controlled by, or is under common control with
a Party. For purposes of this Section 1.2, “control” means (i) the direct or
indirect ownership of fifty percent (50%) or more of the voting stock or other
voting interests or interest in the profits of the Party, or (ii) the ability to
otherwise control or direct the decisions of board of directors or equivalent
governing body thereof.

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

 

Development Collaboration and License Agreement      Page 1   



--------------------------------------------------------------------------------

LOGO [g398063img1.jpg]      Execution Version

 

1.3 “ALL Collaboration Inventions” means those Collaboration Inventions that
relate solely to Digital Microfluidics and Collaboration Inventions that are
apparatuses or methods that relate solely to Digital Microfluidics.

1.4 “ALL Component” means a component of a Consumable Licensed Product supplied
by ALL to GenMark pursuant to Section 4.1 or otherwise under this Agreement or
the Supply Agreement, or manufactured by GenMark pursuant to its rights under
Section 4.4, as applicable.

1.5 “ALL Confidential Information” means Confidential Information disclosed or
provided by, or on behalf of, ALL to GenMark or its designees.

1.6 “ALL Development Program Costs” means ALL’s actually incurred (i) direct
costs *** ; in each case for activities allocated to ALL as specified in the
Development Plan and satisfactorily completed, which costs shall be determined
in accordance with ALL’s auditable, DCAA approved rate structure.

1.7 “ALL IP Rights” means all intellectual property rights (including Patents),
or rights in confidential or proprietary information (including Technical
Information and Materials), owned or Controlled by ALL as of the Effective Date
or during the Term of this Agreement, necessary or useful to make, have made,
use, sell, offer for sale, or import Licensed Products in the Field, and
including rights to ALL Collaboration Inventions.

1.8 “Applicable Laws” means all applicable statutes, ordinances, regulations,
rules, or orders of any kind whatsoever of any government or regulatory
authority, or court, of competent jurisdiction.

1.9 “Business Day(s)” means any day, other than a Saturday, Sunday or day on
which commercial banks located in California are authorized or required by law
or regulation to close.

1.10 “Calendar Quarter” means a period of three (3) consecutive calendar months
ending on each of March 31, June 30, September 30, or December 31.

1.11 “Calendar Year” means the respective period of a year commencing on
January 1 and ending on December 31.

1.12 “Change in Control” of ALL means that during the Term of this Agreement
(i) ALL shall have become an Affiliate of a Person that is a Competitor; and/or
(ii) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all or substantially all of the assets of ALL shall
have occurred to a Person that is a Competitor; and/or (iii) the stockholders of
ALL shall have approved of a plan or proposal for the liquidation or dissolution
of the company, other than one of the events described in (i), (ii) or
(iv) where the

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

 

Development Collaboration and License Agreement      Page 2   



--------------------------------------------------------------------------------

LOGO [g398063img1.jpg]      Execution Version

 

Person is not a Competitor; and/or (iv) any Person that is a Competitor (whether
individually or as part of a group) shall have become the owner, directly or
indirectly, beneficially or of record, of shares representing more than fifty
percent (50%) of the aggregate ordinary voting power represented by the issued
and outstanding voting stock of ALL. For the purposes of this Section 1.12,
“Competitor” means any Person that develops, manufactures, promotes, markets,
distributes and/or sells any product used for the diagnosis, prognosis,
monitoring, screening or predicting a disease or condition in a human, or
selecting a therapeutic or prophylactic regimen, which product either
(a) detects a DNA, RNA or other nucleotide sequence analyte, excluding detection
of the foregoing utilizing Sequencing, or (b) utilizes Electrochemical
Detection.

1.13 “CEA Agreement” means that certain License Agreement, dated September 9,
2011, between Advanced Liquid Logic France S.A.S and Commissariat a Penergie
atomique et aux energies alternatives (“CEA”), including the exhibits or
appendices thereto, existing as of the Effective Date.

1.14 “CEA IP” means ALL IP Rights Controlled by ALL pursuant to the intercompany
agreement between ALL and Advanced Liquid Logic France S.A.S., an Affiliate of
ALL, dated October 1, 2011.

1.15 “Collaboration Enabled Inventions” means all Technical Information and
Materials (whether or not patentable) that either: (i) if embodying patentable
subject matter, are first conceived (as the preceding terms are defined in the
context of U.S. Patent laws), or (ii) if not embodying patentable subject
matter, are otherwise first created; in each case (a) as a direct result of
GenMark’s activities, during the Development Term and for the period two
(2) years following expiration or termination of the Development Term (including
expiration or termination pursuant to Section 10.4), to develop Consumable
Licensed Products or Instrument Licensed Products (including activities
performed by a Third Party on a GenMark’s behalf), (b) the subject matter of
which is either Digital Microfluidics or Digital Microfluidics Related, and
(c) that are not Collaboration Inventions.

1.16 “Collaboration Enabled IP Rights” means all intellectual property rights
(including Patents), or rights in confidential or proprietary information
(including Technical Information and Materials), owned or Controlled by GenMark
during the Term of this Agreement in and to Collaboration Enabled Inventions.

1.17 “Collaboration Inventions” means all Technical Information and Materials
(whether or not patentable) (a) that either (i) if embodying patentable subject
matter, are first conceived (as the preceding terms are defined in the context
of U.S. Patent laws), or (ii) if not embodying patentable subject matter, are
otherwise created; in each case either as a direct result of activities
undertaken by the Parties under the Development Plan; or (b) that are supported
by ALL Development Program Costs; in each case including activities undertaken
by the Parties and including the participation of one or more Third Parties.

1.18 “Commercially Reasonable Efforts” means the exercise of such efforts and
commitment of such resources by a Party as would be expended on, or committed by
such Party to, a comparable development or commercialization program of a
similar scope and at a similar

 

Development Collaboration and License Agreement      Page 3   



--------------------------------------------------------------------------------

LOGO [g398063img1.jpg]      Execution Version

 

stage in development or product lifecycle, comparable market potential and
market size, profit margin, competitive landscape, and risk profile, probability
of technical success, technical and regulatory profile and patent protection, in
a particular geographic region.

1.19 “Complex” means a complex comprising a capture ligand coupled to an
electrode surface, a target analyte, and an Electrochemical Label.

1.20 “Confidential Information” means (i) all information and materials (of
whatever kind and in whatever form or medium) disclosed by or on behalf of a
Party to the other Party (or its designee) in connection with this Agreement,
including any Technical Information and Materials, whether prior to or during
the term of this Agreement and whether provided orally, electronically,
visually, or in writing; (ii) all copies of the information and materials
described in (i) above; and (iii) the existence and each of the terms and
conditions of this Agreement. “Confidential Information” shall not include, to
the extent a Party can demonstrate, through its contemporaneous written records,
information and materials (a) known to the receiving Party, or in the public
domain, at the time of its receipt by a Party, or which thereafter becomes part
of the public domain other than by virtue of a breach of this Agreement or the
obligations of confidentiality under this Agreement; (b) received without an
obligation of confidentiality from a Third Party having the right to disclose
without restrictions on such information; (c) independently developed by the
receiving Party without use of or reference to Confidential Information
disclosed by the other Party; and (d) released from the restrictions set forth
in this Agreement by the express prior written consent of the disclosing Party.

1.21 “Consumable Licensed Products” means the single use, disposable components
of a Licensed Product, the manufacture, use, sale, offer for sale, or
importation of which components, would (but for a license from ALL under this
Agreement) infringe a Valid Claim of a Patent within the ALL IP Rights. For
clarity, a Consumable Licensed Product may include one or more ALL Components.

1.22 “Control(s)” or “Controlled” means the possession by a Party, as of the
Effective Date or during the term of this Agreement, of (i) with respect to
materials, data or information, the right to physical possession of those items,
with the right to provide them to Third Parties; and (ii) with respect to
intellectual property rights, rights sufficient to grant the applicable license
or sublicense under this Agreement, without violating the terms of any agreement
with any Third Party existing prior to the Effective Date.

1.23 “Covers” or “Covered by.” or the like, with reference to a particular
Licensed Product means that the use, sale, offer for sale or import of such
Licensed Product would, but for a license granted under this Agreement, infringe
a Valid Claim of the relevant Patent in the country in which, and on the date
which, the relevant Licensed Product is used, sold, offered for sale or
imported; provided that with respect to use, sale, offer for sale or import of a
Licensed Product in a country other than a Major Country, such use, sale, offer
for sale or import shall also be deemed “Covered” by a Valid Claim of a Patent
in such country for purposes of the any royalty obligation to ALL under Article
6 or, if applicable, Section 4.5, or the determination of Additional Margin if
the use, sale, offer for sale or import of such Licensed Product would be
Covered by a Valid Claim of a relevant Patent in each and every Major County on
the date that such Licensed Product is used, sold, offered for sale or imported,
if such activity occurred in a Major Country.

 

Development Collaboration and License Agreement      Page 4   



--------------------------------------------------------------------------------

LOGO [g398063img1.jpg]      Execution Version

 

1.24 “Development Plan” means the written research plan for the Development
Program, attached hereto at Schedule A. The Development Plan may be amended or
modified from time to time by the Joint Development Committee.

1.25 “Development Program” means the program of activities the Parties engage in
under this Agreement, which program is set forth on the Development Plan, and
including all activities supported by the funding provided by GenMark under
Sections 2.4 and 6.3.

1.26 “Development Term” means the period of time during which each Party will
undertake activities in the Development Program or on the Development Plan.

1.27 “Diagnostic Testing” means testing for the purpose of diagnosis, prognosis,
monitoring, screening or predicting a disease or condition in a human, or
selecting a therapeutic or prophylactic regimen; excluding screening of newborn
infants for metabolic or other disorders in fields other than in the Molecular
Analyte Field using GenMark e-Detection.

1.28 “Digital Microfluidics” means the control of the movement, including the
transport, splitting, dispensing, merging or deforming, of droplets by
electrical fields.

1.29 “Digital Microfluidics Related” means (i) design of Digital Microfluidics
cartridges; (ii) manufacturing of Digital Microfluidics aspects of cartridges;
and (iii) electronics and/or software for controlling Digital Microfluidics.

1.30 “Direct Manufacturing Cost” of an ALL Component means the actual, direct
cost per unit, for clarity excluding overhead, of manufacture of such ALL
Component, as determined in accordance with GAAP and ALL’s auditable, DCAA
approved rate structure.

1.31 “Direct Manufacturing Cost Cap” means, ***

***

***

***

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

 

Development Collaboration and License Agreement      Page 5   



--------------------------------------------------------------------------------

LOGO [g398063img1.jpg]      Execution Version

 

1.32 “*** Agreement” means that certain *** License Agreement between ALL and
*** , including the exhibits or appendices thereto, existing as of the Effective
Date.

1.33 “*** IP” means the ALL IP Rights (including Patents) Controlled by ALL
pursuant to the *** Agreement.

1.34 “Effective Date” has the meaning set forth in the introductory paragraph of
the Agreement.

1.35 “Electrochemical Detection” means the use of at least two electrodes to
apply potential and measure current produced by a chemical reaction occurring in
a liquid in contact with the electrodes. For the sake of clarity,
“Electrochemical Detection” excludes detection (i) of conductivity, impedance or
capacitance of a droplet, a portion of a droplet, or the contents of a droplet;
(ii) by electrochemilumenescence; and (iii) by optical means.

1.36 “Electrochemical Label” means moieties that function in a Complex to
produce an electrical signal (detected by an electrode) by oxidation or
reduction of the moiety, including metal complexes of iron, ruthenium, and
osmium. Except when used in Section 5.1.3, “Electrochemical Label” shall exclude
enzymatic labels and labels that function by releasing hydrogen ions.

1.37 “FDA” means the U.S. Food and Drug Administration or corresponding
governmental authority in another country, or any successor thereto.

1.38 “Field” means the Protein Analyte Field and Molecular Analyte Field, and
subject to exercise of the Option in accordance with Section 5.2. the Other
Analyte Field.

1.39 “Filing” or “Filed” with respect to an application for Marketing Approval
means that such application has been filed with the appropriate Regulatory
Authority and, consistent with the current practices of such Regulatory
Authority, the Regulatory Authority has made a threshold determination that the
application for Marketing Approval is sufficiently complete to permit a
substantive review.

1.40 “First Commercial Sale” means, with respect to a given Licensed Product in
a particular country, the first bona fide sale of such Licensed Product in such
country, by or under authority of GenMark or its Sublicensee or distributor,
which sale is included in the calculation of Net Sales.

1.41 “GAAP” shall mean United States generally accepted accounting principles,
consistently applied.

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

 

Development Collaboration and License Agreement      Page 6   



--------------------------------------------------------------------------------

LOGO [g398063img1.jpg]      Execution Version

 

1.42 “GenMark Collaboration Inventions” means those Collaboration Inventions
that relate solely to Electrochemical Detection and Collaboration Inventions
that are apparatuses or methods that relate solely to Electrochemical Detection.

1.43 “GenMark Confidential Information” means Confidential Information disclosed
or provided by, or on behalf of, GenMark to ALL or its designees.

1.44 “GenMark e-Detection” means the detection of an analyte based on a Complex
where the Electrochemical Label is detected using Electrochemical Detection.

1.45 “GenMark IP Rights” means all intellectual property rights (including
Patents), or rights in confidential or proprietary information (including
Technical Information and Materials), owned or Controlled by GenMark as of the
Effective Date or during the Term of this Agreement, including rights to GenMark
Collaboration Inventions, necessary for ALL to undertake the activities
allocated to ALL in the Development Plan.

1.46 “Good Manufacturing Practices” or “GMP” means the Applicable Laws
governing, and guidelines issued by any Regulatory Authority applicable to, the
manufacture, labeling, packaging, handling, storage, and transport of Licensed
Products, including those pursuant to the United States Federal Food Drug &
Cosmetic Act and the regulations found in Title 21 of the U.S. Code of Federal
Regulations (including Part 820), as are in effect at the Effective Date or as
may subsequently be modified or supplemented, or any foreign equivalents
thereof.

1.47 “Instrument Licensed Products” means the parts or components of a Licensed
Product other than Consumable Licensed Products, the manufacture, use, sale,
offer for sale, or importation of which parts or components, would (but for a
license from ALL under this Agreement) infringe a Valid Claim of a Patent within
the ALL IP Rights.

1.48 “Joint Collaboration Inventions” means Collaborations Inventions other than
ALL Collaboration Inventions and GenMark Collaboration Inventions.

1.49 “Joint Collaboration IP Rights” means all intellectual property rights
(including Patents), or rights in confidential or proprietary information
(including Technical Information and Materials), in and to Joint Collaboration
Inventions.

1.50 “Joint Development Committee” or “JDC” is defined in Section 2.2.1.

1.51 “Licensed Product(s)” means a product for use in Diagnostic Testing,
including Instrument Licensed Products and Consumable Licensed Products.

1.52 “Major County” means the United States, Canada, the United Kingdom,
Germany, France, Spain, Italy, Republic of Korea, Japan, India and China.

1.53 “Molecular Analyte Field” means in-vitro Diagnostic Testing of samples from
(or derived from) human subjects using Electrochemical Detection of a DNA, RNA
or other nucleotide sequence analyte, excluding testing utilizing Sequencing.

 

Development Collaboration and License Agreement      Page 7   



--------------------------------------------------------------------------------

LOGO [g398063img1.jpg]      Execution Version

 

1.54 “Net Capital Sales” means a Net Sale of an Instrument Licensed Product
resulting in the transfer of title of the Instrument Licensed Product to a Third
Party.

1.55 “Net Sales” means the gross amounts invoiced for sales of Licensed Products
(including, if applicable, GenMark Manufactured Consumables) by GenMark, its
Affiliates and its Sublicensees (in final form for end use), less the following
deductions from such invoiced amounts which are actually incurred or accrued:

 

  (a) credits or allowances granted for damaged, outdated, returned, rejected or
recalled Licensed Products, and uncollectible amounts on previously sold
Licensed Products and retroactive price reductions;

 

  (b) normal and customary trade, cash and quantity discounts or rebates;

 

  (c) taxes, duties and any other governmental charges or levies imposed upon or
measured by the import, export, use, manufacture or sale of Licensed Products,
as adjusted for rebates and refunds, as applicable;

 

  (d) chargebacks and rebates, including those granted to managed health care
organizations, wholesalers, buying groups, retailers or to federal,
state/provincial, local and other governments, their agencies and purchasers and
reimbursers;

 

  (e) freight, insurance, data, administrative, and other charges or fees
related to the handling and distribution of Licensed Products or services
provided in connection with the handling or distribution of Licensed Products
(to the extent not paid by the Third Party customer);

 

  (f) credits and allowances made for wastage replacement; and

 

  (g) reasonable indigent or similar programs.

All of the foregoing elements of Net Sales calculations shall be determined in
accordance with GAAP.

Sales between or among a Party and its Affiliates shall be excluded from the
computation of Net Sales, but Net Sales shall include the first sales to Third
Parties by any such Affiliates. The supply of Licensed Products by or on behalf
of GenMark as samples, for use in non-clinical or clinical studies conducted by
or on behalf of GenMark, or for use in any tests or studies conducted by or on
behalf of GenMark reasonably necessary to comply with any Applicable Law or
request by a regulatory or governmental authority shall not be included within
the computation of Net Sales.

In the event a Consumable Licensed Product is sold as a combination of products
that are Covered by a Valid Claim of a Patent within the ALL IP Rights and at
least one other product that is not Covered by a Valid Claim of a Patent within
the ALL IP Rights (as used in this definition of Net Sales, a “Combination”),
the gross amount invoiced for such Licensed Product shall be calculated by
multiplying the gross amount invoiced for such Combination by the fraction
A/(A+B), where “A” is the gross amount invoiced for such Licensed Product when
sold separately and “B” is the gross amount invoiced for such other products
when sold separately.

 

Development Collaboration and License Agreement      Page 8   



--------------------------------------------------------------------------------

LOGO [g398063img1.jpg]      Execution Version

 

In the event that such separate sales of products in a Combination were not made
or performed during the applicable Calendar Quarter, then the gross amount
invoiced for a Licensed Product that is sold as part of a Combination shall be
calculated by multiplying Net Sales of the Combination by the fraction C/(C+D),
where “C” is the fully allocated cost of the Licensed Product and “D” is the
fully allocated cost of the products in the Combination that are not Covered by
a Valid Claim of a Patent within the ALL IP Rights

The Parties agree that any allocation of revenue from the sale or other
disposition of Combination pursuant to this Section 1.55 shall be done in good
faith, and shall take into consideration revenue recognition guidance under GAAP
which is applicable to multiple- deliverable revenue arrangements.

1.56 “Other Analyte Field” means in-vitro Diagnostic Testing of samples from (or
derived from) human subjects using Genmark e-Detection of an analytes other
than: (i) proteins and/or peptides and (ii) DNA, RNA or other nucleotide
sequences.

1.57 “Patent(s)” means a patent or a patent application, including any
additions, divisions, continuations, continuations-in-part, pipeline protection,
invention certificates, substitutions, reissues, reexaminations, extensions,
registrations, patent term extensions, supplementary protection certificates and
renewals of any of the above.

1.58 “Person” means any person or entity, including any individual, trustee,
corporation, partnership, trust, unincorporated organization, limited liability
company, business association, firm, joint venture or governmental agency or
authority.

1.59 “Protein Analyte Field” means in-vitro Diagnostic Testing of samples from
(or derived from) human subjects using GenMark e-Detection of a protein and/or
peptide analyte.

1.60 “Regulatory Authority” means any national (e.g., the FDA), supra-national
(e.g., the EMEA), regional, state or local regulatory agency, department,
bureau, commission, council or other governmental entity, in any jurisdiction of
the world, involved in the granting of Marketing Approval.

1.61 “Sequencing” means a method of determining the order of bases (in each
case, including modified bases) of a target nucleic acid strand or segment by:
(a) serially determining each base or subset of bases along a strand or segment
(e.g., “sequencing-by-synthesis”, single-molecule sequencing);
(b) hybridization, wherein at least one thousand (1000) distinct probes are used
to determine such nucleotide sequence; (c) separating fragments based on size
(e.g., “Sanger sequencing”); (d) any method that determines the order of no less
than fifty (50) contiguous bases; or (e) any method that requires no prior
knowledge of the expected order of bases for the target nucleic acid.

1.62 “Technical Information and Material” means all compositions of matter,
techniques and data and other know-how and technical information, including
inventions

 

Development Collaboration and License Agreement      Page 9   



--------------------------------------------------------------------------------

LOGO [g398063img1.jpg]      Execution Version

 

(whether or not patentable), improvements and developments, practices, methods,
concepts, know-how, trade secrets, documents, computer data, computer code,
apparatus, clinical and regulatory strategies, test data, analytical and quality
control data, formulation, manufacturing, patent data or descriptions,
development information, drawings, specifications, designs, plans, proposals and
technical data and manuals and all other proprietary information.

1.63 “Territory” means the entire world.

1.64 “Third Party” means a Person that is not a Party to this Agreement or an
Affiliate of a Party to this Agreement.

1.65 “*** Agreement” means that certain *** Exclusive License Agreement between
the *** and ***, including the exhibits or appendices thereto, existing as of
the Effective Date.

1.66 “*** IP” means the ALL IP Rights Controlled by ALL pursuant tothe ***
Agreement.

1.67 “Valid Claim” means a claim of an issued and unexpired Patent that has not
been (i) disclaimed, revoked, abandoned, or dedicated to the public; (ii) held
unenforceable or invalid by a decision of a court, governmental agency or other
authority of competent jurisdiction, which decision is unappealable or
unappealed within the time allowed for appeal, or (iii) admitted to be invalid
or unenforceable through reissue, reexamination, disclaimer or otherwise.

ARTICLE 2: DEVELOPMENT PROGRAM

2.1 Development Program Overview and Responsibilities. Under this Agreement, the
Parties are establishing a collaborative development program in which the
Parties will work together, during the Development Term, in accordance with the
Development Plan, to design and validate products utilizing Digital
Microfluidics and Electrochemical Detection for use in Diagnostics Testing
(“Development Program”). Each Party shall use diligent efforts to perform its
responsibilities under the Development Plan and shall cooperate with and provide
reasonable support to the other Party in such other Party’s performance of its
responsibilities thereunder.

2.2 Joint Development Committee.

2.2.1 The JDC. Within ten (10) Business Days after the Effective Date, the
Parties shall establish a committee to monitor the Development Program, and to
plan and coordinate the activities under the Development Plan (“Joint
Development Committee” or “JDC”). The JDC will be composed of no more than three
(3) representatives designated by each Party (and the Parties need not have the
same number of representatives). Representatives must be appropriate for the
tasks then being undertaken, in terms of their seniority, availability, function
in their respective organizations, training and experience. Each Party shall
designate one of its representatives as its primary JDC contact for JDC matters
(such Party’s “JDC Co- Chair”). From time to time, the JDC may establish
subcommittees to oversee particular projects or activities; those subcommittees
will be constituted and operate as the JDC determines. The JDC shall meet during
the Development Term; thereafter, the JDC shall cease operations and perform no
further functions under this Agreement.

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

 

Development Collaboration and License Agreement      Page 10   



--------------------------------------------------------------------------------

LOGO [g398063img1.jpg]      Execution Version

 

2.2.2 Meetings. Once established, the Joint Development Committee shall meet at
least once each Calendar Quarter (unless otherwise agreed by the Parties) during
its term of operations, as set forth in Section 2.2.1, and shall meet at such
other times as deemed appropriate by the JDC. The JDC may meet in person or via
teleconference, video conference or the like, provided that at least one
(1) meeting per Calendar Year shall be held in person, unless otherwise agreed
by the Parties. Each Party shall bear the expense of its respective
representatives’ participation in JDC meetings. If a Party’s representative is
unable to attend a given meeting, such Party may designate an alternate to
attend such meeting and perform the functions of such representative. Each Party
may, with the prior written consent of the other Party, invite a reasonable
number of non-voting employees, consultants or scientific advisors to attend JDC
meetings. Those invitees must be bound by appropriate confidentiality
obligations.

2.2.3 Responsibilities of JDC. Subject to Section 2.2.4, the Joint Development
Committee shall perform the following functions:

 

  (i) review and amend the Development Plan, as needed;

 

  (ii) review and approve the allocation of resources and efforts for the
Development Program;

 

  (iii) evaluate the progress of the Development Program;

 

  (iv) establish and oversee a process by which each Party keeps the other Party
informed of design or manufacturing changes, feedback from lead users (if any),
or events which may affect work being performed under the Development Plan or
GenMark’s development of Licensed Products;

 

  (v) coordinate, and be the primary conduit for, the transfer of Technical
Information and Materials between the Parties during the Development Term; and

 

  (vi) perform such other functions referred to in the Development Plan, and as
appropriate to further the purposes of the Development Program, or as otherwise
specified in this Agreement or agreed to by the Parties.

2.2.4 Decision-Making Authority. The Joint Development Committee will attempt to
make decisions by consensus. If the JDC cannot reach consensus, within three
(3) Business Days after it has attempted to reach consensus, the matter shall be
referred to the respective Chief Executive Officers of the Parties (or their
respective senior level officer designees) (the “Executive Officers”). If the
Executive Officers cannot reach a mutually acceptable decision within three
(3) Business Days after the matter was referred to them, then GenMark shall have
final decision making authority; provided that mutual written consent of the
Parties is required for any decisions that would result in a material change to
the scope of activities assigned to ALL under a Development Plan or the time for
completion an activity

 

Development Collaboration and License Agreement      Page 11   



--------------------------------------------------------------------------------

LOGO [g398063img1.jpg]      Execution Version

 

assigned to ALL under a Development Plan, including changes that would require
ALL to: (i) violate any obligation or agreement it may have with a Third Party,
or (ii) incur any costs cumulatively exceeding three thousand dollars ($3,000)
not reimbursable by GenMark. By way of example, the JDC shall not obligate ALL
to perform activities under the Development Plan beyond those that could
reasonably be expected to be performed by the number of FTEs funded by GenMark
during the relevant time period. The JDC has no authority to amend, or to waive
compliance with, any provisions of this Agreement, or to make any decision
outside the scope and purpose of this Agreement. For clarity, the dispute
resolution provisions of Article 14 shall not apply to decisions allocated to
the JDC, except with respect to disputes as to the JDCs authority to make a
disputed decision.

2.2.5 Minutes; Other Documentation of Decisions. The Joint Development Committee
shall keep minutes of its meetings that record in writing all decisions made,
action items assigned or completed and other appropriate matters. The
responsibility for keeping meeting minutes shall alternate between the Parties,
beginning with GenMark. Meeting minutes shall be sent to both Parties promptly
after a meeting for review, comment and approval by each Party. A decision that
may be made at a JDC meeting may also be made without a meeting if such decision
is agreed to in writing (including by email) by each Party’s JDC Co-Chair (or
its designee), provided that each Party’s writing clearly indicates that such
decision is a formal decision by such Party’s JDC representatives. Any
modifications to the Development Plan that are approved by the JDC shall
constitute an amendment to the Development Plan.

2.3 Subcontracting. ALL shall not subcontract or outsource any work or any of
its activities under the Development Plan to a Third Party without GenMark’s
prior written consent. Provided that ALL has obtained the required consent, any
subcontractor or Third Party to which work is outsourced must: (a) be under
ALL’s direct supervision and control; (b) have entered into a written agreement
with ALL that either has been approved by GenMark in advance or includes terms
and conditions protecting and limiting use and disclosure of Confidential
Information, Technical Information and Materials to the same extent as under
this Agreement, and requiring all such individuals to assign to ALL all right,
title and interest in and to any intellectual property (and intellectual
property rights) created or discovered. ALL is responsible for compliance by any
subcontractor or Third Party to which work is outsourced with the terms and
conditions of this Agreement as if such subcontractor or Third Party was ALL’s
employees.

2.4 Development Program Costs. As consideration due ALL for the performance of
activities allocated to ALL in the Development Plan and satisfactorily
completed, GenMark shall, in accordance with Section 6.3, reimburse ALL for the
ALL Development Program Costs incurred by ALL in the performance of such
activities. Other than the reimbursement of ALL Development Program Costs, ALL
shall bear costs incurred by it in undertaking and carrying out the Development
Program and performing under the Development Plan.

 

Development Collaboration and License Agreement      Page 12   



--------------------------------------------------------------------------------

LOGO [g398063img1.jpg]      Execution Version

 

ARTICLE 3: DEVELOPMENT AND COMMERCIALIZATION EFFORTS

3.1 Development and Commercialization Responsibilities.

3.1.1 GenMark Rights. Except for those activities allocated to ALL in the
Development Plan and in the Supply Agreement, as between the Parties, GenMark
(and, if applicable, GenMark Licensees) shall, subject to the rights and
licenses granted to GenMark by ALL under this Agreement, have the right and sole
responsibility for (including costs and expenses), and control over, all
development and commercialization activities, including without limitation all
regulatory activities, with respect to any Licensed Products.

3.1.2 ALL Cooperation. ALL shall, and shall cause its employees, contractors and
agents to, cooperate with and provide reasonable support and assistance to
GenMark in its conduct of any activities in the development, obtaining and
maintaining regulatory clearances and approvals, manufacturing (subject to
Article 4). and commercialization, of Licensed Products.

3.2 GenMark Diligence.

3.2.1 General Diligence Requirement. Subject to ALL’s obligations under
Section 2.1, GenMark shall use Commercially Reasonable Efforts to develop, seek
regulatory approval for, and commercialize at least one Licensed Product.
Activities by GenMark’s Affiliates, distributors, and Sublicensees related to
the development, seeking of regulatory approval for, and commercialization of a
Licensed Product will be considered as GenMark’s activities under this Agreement
for purposes of determining whether GenMark has complied with its obligations
under this Section 3.2.

3.2.2 Conversion to Non-Exclusive License. If the First Commercial Sale of a
Licensed Product has not occurred by the fifth (5th) anniversary of the
Effective Date, except to the extent due the breach of this Agreement or the
Supply Agreement by ALL, then ALL may, within forty five (45) days of such fifth
(5th) anniversary of the Effective Date, provide GenMark written notice
(“Conversion Notice”) of its intention to convert the exclusive licenses granted
to GenMark in Sections 5.1.1. 5.1.2 and 5.2 to non-exclusive licenses. GenMark
shall have to option to maintain the exclusivity of the licenses granted to
GenMark in Sections 5.1.1. 5.1.2 and 5.2 by, within thirty (30) days of
GenMark’s receipt of a Conversion Notice (“Extended Exclusivity Option Period”),
providing notice thereof to ALL (“Exclusivity Extension Exercise”) and paying
ALL            ***            (“Exclusivity Extension Fee”). If ALL has timely
provided a Conversion Notice and GenMark has not, within the Extended
Exclusivity Option Period, provided ALL with an Exclusivity Extension Exercise
notice and paid the Exclusivity Extension Fee, the licenses granted to GenMark
in Sections 5.1.1. 5.1.2 and 5.2 shall become non-exclusive. If ALL has timely
provided a Conversion Notice and GenMark has timely provided ALL with an
Exclusivity Extension Exercise notice and paid the Exclusivity Extension Fee,
the licenses granted to GenMark in Sections 5.1.1. 5.1.2 and 5.2 shall remain
exclusive, provided that the First Commercial Sale of a Licensed Product occurs
by the seventh (7th) anniversary of the Effective Date. If the First Commercial
Sale of a Licensed Product has not occurred by the seventh (7th) anniversary of
the Effective Date, except to the extent due the

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

 

Development Collaboration and License Agreement      Page 13   



--------------------------------------------------------------------------------

LOGO [g398063img1.jpg]      Execution Version

 

breach of this Agreement or the Supply Agreement by ALL, then ALL shall have the
right to terminate this Agreement pursuant to Section 10.2.1. If paid, the
Exclusivity Extension Fee shall be fully creditable against any future payment
due to ALL pursuant to Section 6.4.

3.3 Reports. Following the Development Term, and until the First Commercial Sale
of a Licensed Product, GenMark shall, if requested by ALL, provide to ALL a
summary of GenMark’s progress on the development of, and seeking regulatory
approval for, Licensed Products. Such a request shall not be made more than once
per Calendar Year. All reports provided to ALL under this Section 3.3 are
GenMark Confidential Information.

ARTICLE 4: MANUFACTURE AND SUPPLY

4.1 Supply of ALL Components. During the Development Term, and following the
Development Term provided that the Parties are in the process of negotiating a
Supply Agreement pursuant to Section 4.2 or have executed the Supply Agreement,
ALL shall be the exclusive supplier of those components of a Consumable Licensed
Product that incorporate ALL’s proprietary Digital Microfluidics technology or
the manufacture of which requires the application of ALL’s proprietary
manufacturing technology or techniques, in either case provided that upon
execution of the Supply Agreement: (i) ALL is able to, and does, manufacture and
supply sufficient quantities of such ALL Components to meet GenMark’s reasonably
forecasted needs and product specifications; (ii) such ALL Components are
manufactured and supplied in accordance with and to the extent required by
(x) the Applicable Laws (including to the extent required by the jurisdiction in
which the facility is located or where the Licensed Product shall be used or
sold) pertaining to the manufacture, supply, and clearance and/or approval of
medical diagnostics devices in the relevant countries and jurisdictions for use
with or in a Licensed Product to be manufactured, distributed or marketed by
GenMark, its Affiliates and Sublicensees and (y) the Applicable Laws pertaining
to the manufacture, supply, and clearance and/or approval of medical diagnostics
devices in the relevant countries and jurisdictions applicable to the
qualification and/or registration of ALL as a manufacturer and supplier of ALL
Components for use with or in a Licensed Product to be manufactured, distributed
or marketed by GenMark, its Affiliates and Sublicensees; and (iii) there has not
been a Change of Control of ALL.

4.2 Supply Agreement.

4.2.1 Generally. The Parties shall enter into a separate agreement or agreements
governing the roles and responsibilities of the Parties in the manufacture,
supply, testing, release and storage of ALL Components (the “Supply Agreement”).
The Supply Agreement shall contain customary terms and conditions contained in
similar agreements of the type, including those related to forecasting,
ordering, shipment and delivery, representations, warranties and indemnities
concerning the quality of product manufactured and supplied, and manufacturing
facility audit and inspection rights. The Parties shall, at least ninety
(90) days prior to the anticipated expiration of the Development Term, initiate
negotiations of the Supply Agreement.

4.2.2 Benchmarking of Direct Manufacturing Costs. The Supply Agreement shall set
forth a process for the external benchmarking required to determine the Direct

 

Development Collaboration and License Agreement      Page 14   



--------------------------------------------------------------------------------

LOGO [g398063img1.jpg]      Execution Version

 

Manufacturing Cost Cap. Such process shall be initially conducted six (6) months
following the First Commercial Sale of a Consumable Licensed Product or
Instrument Licensed Product incorporating an ALL Component to determine the
initial Direct Manufacturing Cost Cap, and thereafter no more than once per
calendar year promptly following each anniversary of the execution of the Supply
Agreement.

4.2.3 Arbitration.

(a) If, despite the diligent and good faith efforts of the Parties, the Parties
are unable to prepare and execute the Supply Agreement within a period of at
least ninety (90) days from the written request of either Party to initiate
negotiations of the Supply Agreement in accordance with Section 4.2.1, then
either Party may submit the matter to final and binding arbitration under the
auspices of the American Arbitration Association (“AAA”). Any such arbitration
shall be conducted in a mutually convenient location agreed to by the Parties
pursuant to the then-current commercial arbitration rules of the AAA, as
modified herein. Such arbitration shall be conducted in the English language.
The arbitration tribunal shall consist of a single arbitrator who is an
independent expert in manufacturing and supply of in-vitro diagnostic products,
mutually acceptable to the Parties. If the Parties are unable to agree on an
arbitrator, the arbitrator shall be an independent expert as described in the
preceding sentence selected by the chief executive of the office of the AAA
nearest to the location of the arbitration.

(b) Any such arbitration hereunder shall be a “baseball” type arbitration.
Accordingly, notwithstanding the commercial arbitration rules of the AAA, each
Party shall provide to the arbitrator, and the other Party, its proposed version
of the Supply Agreement. Each Party may submit a revised version of its proposed
Supply Agreement to the arbitrator and the other Party within thirty (30) days
after receiving the other Party’s initial proposal. If so requested by the
arbitrator, each Party shall make oral submissions to the arbitrator based on
such Party’s proposal; provided that other Party shall have the right to be
present during any such oral submissions. The arbitrator shall select one
Party’s proposed Supply Agreement as his or her decision, and shall not have the
authority to render any substantive decision other than to select the proposal
submitted by either GenMark or ALL (as initially submitted, or as revised in
accordance with the foregoing, as applicable). The Parties shall use diligent
efforts to complete any arbitration within sixty (60) days following a request
by a Party for such arbitration.

(c) The administrative charges, arbitrator’s fees, and related expenses of any
arbitration shall be shared equally by the Parties, but each Party shall be
responsible for its own expenses in connection with such arbitration (including
its own attorneys’ fees).

(d) The decision of the arbitrator shall be the binding remedy between the
Parties regarding the dispute presented to the arbitrator. Any decision of the
arbitrator may be entered in a court of competent jurisdiction for judicial
recognition of the decision and an order of enforcement.

4.3 Transfer Price. The price of ALL Components supplied by ALL to GenMark under
the Supply Agreement shall be as set forth in Section 6.8.

 

Development Collaboration and License Agreement      Page 15   



--------------------------------------------------------------------------------

LOGO [g398063img1.jpg]      Execution Version

 

4.4 Transition of Manufacturing Know-How. In the event that (a) either condition
(i) or (ii) of Section 4.1 to ALL’s right to exclusively supply ALL Components
is not met and ALL fails to cure such condition(s) within sixty (60) days of
receiving written notice thereof from GenMark, (b) there has been a Change of
Control of ALL, or (c) there is an Uncured Material Breach by ALL of
Section 2.1; then, in each case, at GenMark’s request, such request to be made
in writing within sixty (60) days of each occurrence of ALL’s failure to cure,
ALL shall promptly provide and transfer to GenMark (or GenMark’s designee), all
Technical Information and Materials used by ALL (and its Affiliates and Third
Party contract manufacturers) in connection with the manufacture of Licensed
Products to enable GenMark, either itself or through or with an Affiliate,
Sublicensee or permitted Third Party, to manufacture the Licensed Products. ALL
shall consult, cooperate with and assist GenMark (or GenMark’s designee) in
connection with the manufacturing of Licensed Products pursuant to this
Section 4.4, if and to the extent reasonably requested by GenMark. In addition,
upon request by GenMark, ALL shall continue to manufacture and supply to
GenMark, for a reasonable transition period to be agreed to by the Parties, ALL
Components. If GenMark invokes its rights under this Section pursuant to (a) or
(c) of this Section, GenMark shall reimburse ALL for *** of the direct costs
incurred by ALL for activities undertaken by ALL at GenMark’s request in
accordance with this Section 4.4. If GenMark invokes its rights pursuant to
(b) of this Section, GenMark shall reimburse ALL for *** of the direct costs
incurred by ALL for activities undertaken by ALL at GenMark’s request in
accordance with this Section 4.4, and shall, to the extent requested in writing
by ALL, (i) purchase from ALL any equipment owned by ALL that is necessary to
manufacture ALL Components supplied to GenMark and is more than fifty percent
(50%) devoted to the manufacture of ALL Components for GenMark and (ii) assume
any agreements between ALL and a Third Party for the supply of materials
necessary to manufacture ALL Components and one hundred percent (100%) devoted
to materials used to manufacture ALL Components for GenMark, if permitted by
such agreement without penalty or material change to the terms of such
agreement. The transition of manufacturing know-how pursuant to this Section 4.4
does not imply any modification of the licenses granted to GenMark in Article 5
or constitute an assignment to GenMark of ownership of any ALL IP Rights or any
other intellectual property rights of ALL. For clarity, a dispute or
disagreement as to whether either condition (i) or (ii) of Section 4.1 to ALL’s
right to exclusively supply ALL Components has not been met, or whether ALL has
timely cured the same, shall be subject to Article 14.

4.5 Royalty for Manufacture of ALL Components. Provided that GenMark has
obtained the right to manufacture (or have manufactured) ALL Components pursuant
to Section 4.1, then in each Calendar Quarter during the Term of this Agreement
in which GenMark records Net Sales of a Consumable Licensed Product that
contains ALL Components that are manufactured by GenMark or otherwise not
manufactured and supplied pursuant to the Supply Agreement (“GenMark
Manufactured Consumables”), and subject to and in accordance with the terms and
conditions of this Agreement, GenMark shall pay to ALL an amount equal to:
(i) *** of GenMark Manufactured Consumables during such Calendar Quarter, if
GenMark has obtained the right to manufacture (or have manufactured) ALL
Components pursuant to Section 4.1 other than solely due to a Change of Control
of ALL; or (ii) *** of GenMark Manufactured Consumables during such Calendar
Quarter, if GenMark has obtained the right to manufacture (or have manufactured)
ALL Components pursuant to Section 4.1 solely due to a Change of Control of ALL.

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

 

Development Collaboration and License Agreement      Page 16   



--------------------------------------------------------------------------------

LOGO [g398063img1.jpg]      Execution Version

 

ARTICLE 5: LICENSE GRANTS; OPTIONS

5.1 Licenses to GenMark.

5.1.1 Exclusive License in GenMark e-Detection. ALL hereby grants to GenMark,
and GenMark hereby accepts, an exclusive (even as to ALL, but subject to the
license back to ALL in Section 5.2) right and license, under the under the ALL
IP Rights and ALL’s interest in Joint Collaboration IP Rights, to make, have
made, use, sell, offer for sale, and import in the Territory those Licensed
Products utilizing GenMark e-Detection for use in the Field.

5.1.2 Exclusive License in Molecular Analyte Field. ALL hereby grants to
GenMark, and GenMark hereby accepts, an exclusive (even as to ALL, but subject
to the license back to ALL in Section 5.2) right and license, under the under
the ALL IP Rights and ALL’s interest in Joint Collaboration IP Rights, to make,
have made, use, sell, offer for sale, and import in the Territory those Licensed
Products utilizing Electrochemical Detection and capable of a throughput of ***
for use in the Molecular Analyte Field.

5.1.3 Non-Exclusive License for Enzyme Labels. ALL hereby grants to GenMark, and
GenMark hereby accepts, a non-exclusive right and license, under the under the
ALL IP Rights and ALL’s interest in Joint Collaboration IP Rights, to make, have
made, use, sell, offer for sale, and import in the Territory those Licensed
Products utilizing Electrochemical Detection with an Electrochemical Label that
is an enzyme and capable of a throughput of *** for use in the Protein Analyte
Field.

5.1.4 Sublicenses. The licenses granted to GenMark in this Section 5.1 shall
include the right to grant sublicenses (each a “Sublicense”) to (i) Affiliates;
and (ii) Third Parties to conduct research in the Field, develop Licensed
Products, market and sell Licensed Products, and manufacture Licensed Products
(subject to Section 4.1) in collaboration with, or for the benefit of, GenMark
(each a “Sublicensee”). In the event of any Sublicense, GenMark shall continue
to remain primarily liable for all liabilities and obligations under this
Agreement, including the payment obligations set forth in Article 6.

5.2 Option for License in Other Analyte Field. GenMark shall have the option to
obtain an exclusive right and license, under the ALL IP Rights and ALL’s
interest in Joint Collaboration IP Rights, to make, have made, use, sell, offer
for sale, and import in the Territory those Licensed Products utilizing GenMark
e-Detection for use in the Other Analyte Field (the “Option”). The Option shall
be exercisable at any time within *** of the Effective Date (“Option Exercise
Period”). In order to exercise the Option, GenMark shall, (i) within the Option
Exercise Period, provide ALL with written notice of its exercise of the Option
and (ii) within five (5) Business Days of such notice, pay to ALL a one-time
payment of *** . Upon exercise of the Option in accordance with this
Section 5.2, the Field shall be deemed to include the Other Analyte Field. Prior
to expiry of the Option Exercise Period, ALL shall not grant or agree to grant
any Third Party any rights or licenses, under the ALL IP Rights or ALL’s
interest in Joint Collaboration IP Rights, to make, have made, use, sell, offer
for sale, and import in the Territory those Licensed Products utilizing GenMark
e- Detection for use in the Other Analyte Field.

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

 

Development Collaboration and License Agreement      Page 17   



--------------------------------------------------------------------------------

LOGO [g398063img1.jpg]      Execution Version

 

5.3 Licenses to ALL

5.3.1 License to ALL for Conduct of the Development Program. Subject to the
terms of this Agreement, GenMark hereby grants to ALL a non-exclusive,
non-transferable, non- sublicenseable, right and license under the (i) ALL IP
Rights and (to the extent exclusively licensed to GenMark hereunder), (ii) ALL’s
interest in Joint Collaboration IP Rights (to the extent exclusively licensed to
GenMark hereunder), and (iii) GenMark IP Rights, in each case to make and use
(but not sell or offer for sale) Licensed Products solely to the extent
necessary for ALL to conduct those activities specified in the Development Plan.

5.3.2 Non-Exclusive License to Collaboration Enabled Inventions. Subject to the
terms of this Agreement, GenMark hereby grants to ALL a non-exclusive, paid-up,
world-wide, right and license under the Collaboration Enabled IP Rights to
practice Collaboration Enabled Inventions solely with Digital Microfludics and
to make, use, sell, offer for sale and import products and apparatuses solely
for use with Digital Microfluidics. The license granted in this Section 5.3.2
shall include the right to sublicense, provided that such sublicense is in
conjunction with a license under Digital Microfluidics intellectual property
rights owned or Controlled by ALL. The license granted in this Section 5.3.2
shall be subject to the terms and conditions of any agreement pursuant to which
GenMark obtains ownership or Control of any Collaboration Enabled Inventions or
Collaboration Enabled IP Rights.

5.4 Notice Rights; Right of First Negotiation.

5.4.1 Notification of Intention to License Outside of Protein Analyte Field and
Molecular Analyte Field. During the period commencing on the Effective Date and
ending the day after the third (3rd) anniversary of the Effective Date, ALL may
not grant or promise to grant a Third Party any right or license under the ALL
IP Rights or ALL’s interest in Joint Collaboration IP Rights, to make, use,
sell, offer for sale or import any for product using Electrochemical Detection
of targets outside the Protein Analyte Field and the Molecular Analyte Field,
excluding testing utilizing Sequencing, for use in human in-vitro Diagnostic
Testing, without first having provided GenMark with at least forty-five
(45) days prior notice of ALL’s intention to do so.

5.4.2 Right of First Refusal. During the period commencing on the Effective Date
and ending the day after the first (1st) anniversary of the Effective Date, ALL
agrees that, prior to granting or promising to grant a Third Party any right or
license, under the ALL IP Rights or ALL’s interest in Joint Collaboration IP
Rights, to make, use, sell, offer for sale or import any for product for use in
the Molecular Analyte Field utilizing Electrochemical Detection and limited to a
simultaneous throughput of 1 or 2 samples (“Low-Throughput Product”), or if so
requested by GenMark, the Parties will in good faith discuss and negotiate a
license to GenMark covering such Low-Throughput Products. If ALL and GenMark
cannot agree on the terms and conditions of any such license within ninety
(90) days of commencing such negotiations, then ALL may negotiate the terms and
conditions of a license covering the Low-Throughput Products with a Third Party;
provided, however, that in each case, prior to licensing such Low-Throughput
Products to a Third Party, ALL shall be obligated to offer to GenMark a license
on substantially the same terms and conditions as negotiated with the Third

 

Development Collaboration and License Agreement      Page 18   



--------------------------------------------------------------------------------

LOGO [g398063img1.jpg]      Execution Version

 

Party. If GenMark does not accept such terms and conditions for such license
within fifteen (15) days of the date of offer by ALL (the “Decision Period”),
then ALL may enter into the license covering such Low-Throughput Products with
the Third Party; provided that if ALL does not enter into such license with such
Third Party within ninety (90) days of GenMark’s decline of the terms and
conditions or the expiration of the Decision Period such Low-Throughput Products
shall again be subject to the provisions of this Section 5.4.2.

5.5 Sale of Products to ***. During the Term of this Agreement, GenMark will not
enter into any agreement or other commitment that would restrict GenMark from
selling to *** , a Delaware corporation, having its principal place of business
at *** , products that are developed and/or commercialized using any ALL IP
Rights, ALL products or services of ALL. Notwithstanding the foregoing, nothing
in this Agreement shall prevent GenMark from entering into an agreement or other
commitment that restricts GenMark from selling to *** in a manner required by
Applicable Law.

5.6 No Implied Licenses. Each Party acknowledges that the licenses granted under
this Article 4 are limited to the scope expressly granted, and all other rights
under a Party’s Patents and other intellectual property rights are expressly
reserved to the granting Party. Where a license granted by one Party to the
other Party under this Article 4 is for a particular purpose or with respect to
a particular product, the granting Party retains all of its rights with respect
to those intellectual property rights for those purposes not expressly licensed
under this Agreement.

5.7 Limitations on ALL IP, CEA IP, *** IP and *** IP. Notwithstanding anything
in this Article 5 (or otherwise in the Agreement) to the contrary, GenMark
acknowledges and agrees that the license rights granted to it in this Agreement
are subject to limitations set forth in this Section 5.7.

5.7.1 Within thirty (30) days of GenMark granting a Sublicense under any *** IP,
GenMark shall provide written notice, along with current contact information, to
the *** and ALL. Any Sublicense of the *** IP by GenMark shall expressly
prohibit further sublicense of the *** IP by a Sublicenseee without ALL’s
written consent (which consent shall not be unreasonably withheld or delayed by
ALL, but remains subject to approval by the Reagents in accordance with
Section 3.1 of the *** Agreement).

5.7.2 The licenses granted to GenMark in this Article 5 under the CEA IP are:
(i) non-exclusive in the “Defense & Security Field” (as that phrase is defined
in the CEA Agreement) to the extent required by Section 2.1(b) of the CEA
Agreement; and (b) subject to the rights retained by CEA pursuant to Sections
2.2 of the CEA Agreement.

5.7.3 The licenses granted to GenMark in this Article 5 under the *** IP are
subject to rights in *** IP retained by *** pursuant to Sections 2.2 of the ***
Agreement. Except as authorized by Section 2.1(d) of the *** Agreement, GenMark
shall require that any of its Sublicensees agree to undertake no further
sublicenses of any of the *** IP without ALL’s written consent (which consent
shall not be unreasonably withheld or delayed by ALL, but remains subject to
approval by *** in accordance with Section 2.1(d) of the *** Agreement).

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

 

Development Collaboration and License Agreement      Page 19   



--------------------------------------------------------------------------------

LOGO [g398063img1.jpg]      Execution Version

 

5.8 Rights Upon Termination of ALL’s Third Party Licenses. GenMark shall have
the rights of sublicensees specified Section 11.4(d) of the *** Agreement, and
ALL shall promptly notify GenMark upon any termination of the *** Agreement. Any
termination of the *** agreement shall be subject to Section 3.5 of the ***
Agreement, and ALL shall promptly notify GenMark upon any termination of the ***
Agreement. ALL shall promptly notify GenMark upon any termination of the CEA
Agreement.

5.9 Changes to ALL Agreements. Neither ALL nor any ALL Affiliate shall, without
GenMark’s prior written consent, make any change to the CEA Agreement, ***
Agreement, *** Agreement, or the intercompany agreement between ALL and Advanced
Liquid Logic France S.A.S. dated October 1, 2011, that materially adversely
affects the overall rights granted to GenMark under this Agreement or places any
material additional burden or obligation on GenMark, its Affiliates or
Sublicensees. GenMark agrees that a change to the *** Agreement changing the
exclusive nature of the license granted in Section 2.1 of the *** Agreement to a
non-exclusive license shall not be considered to materially adversely affect the
overall rights granted to GenMark under this Agreement.

ARTICLE 6: PAYMENTS

6.1 Up-Front Payment. In consideration for the rights granted and promises made
hereunder, GenMark shall, within thirty (30) days of the Effective Date, pay to
ALL a one-time, non-refundable, non-creditable payment of two hundred fifty
thousand dollars (US$250,000).

6.2 Stock Purchase. On the Effective Date, ALL and GenMark will execute the
“Stock Purchase Agreement” attached hereto as Schedule B, pursuant to which
GenMark will purchase, and ALL will sell, subject to the terms, conditions and
contingencies set forth in the Stock Purchase Agreement, one million dollars
(US$1,000,000) of ALL preferred stock.

6.3 Development Program Costs.

6.3.1 Invoicing. Once each month, ALL shall submit to GenMark a single written
invoice detailing the ALL Development Program Costs due to ALL pursuant to
Section 2.4. Along with each such written invoice, ALL shall provide GenMark a
report for the invoiced period, which report details the ALL Development Program
Costs incurred during such period, including a detailed break-down of the direct
(including the identity of each individual for which direct costs were incurred
the their time spent on the Development Plan activities), indirect costs
incurred, and a brief summary of the work performed.

6.3.2 Payment. Within thirty (30) days of receipt of an invoice issued pursuant
to Section 6.3.1 and not disputed by GenMark, GenMark shall pay to ALL the
invoiced amount. Notwithstanding the foregoing, ALL shall not be entitled to
payment for any costs incurred on account of activities not specified in the
Development Plan, unless ALL has obtained prior written authorization from
GenMark for such excess costs. Late payment of undisputed amounts invoiced
pursuant to Section 6.3.1 shall be subject to a late payment charge equal to
1.0% per month, or the maximum rate allowed by law, whichever is less.

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

 

Development Collaboration and License Agreement      Page 20   



--------------------------------------------------------------------------------

LOGO [g398063img1.jpg]      Execution Version

 

6.4 Development Milestones. In consideration of the rights and licenses granted
to GenMark under this Agreement, GenMark shall make the following payments
within thirty (30) days after the first achievement with an Instrument Licensed
Product or Consumable Licensed Product of the milestone events listed below:

 

Milestone Event

   Milestone Payment
(in US Dollars)  

***

     * ** 

***

     * ** 

***

     * ** 

***

     * ** 

***

     * ** 

For the purpose of determining achievement of the foregoing milestones the
following definitions shall apply:

***

***

***

6.5 Other Analyte Field Milestone Payment. Provided that GenMark has exercise
the Option, GenMark shall pay ALL a one-time payment
of            ***            within forty-five (45) days of the end of the
Calendar Quarter during which the aggregate amount of Net Sales of Consumable
Licensed Products for use solely in the Other Analyte Field, together with a
pro-rata share of Net Sales of those Consumable Licensed Products formulated for
and sold for use in both the Other Analyte Field and either the Protein Analyte
Field or Molecular Analyte Field, first reaches        ***        .

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

 

Development Collaboration and License Agreement      Page 21   



--------------------------------------------------------------------------------

LOGO [g398063img1.jpg]      Execution Version

 

6.6 Single Milestone Payment. With respect to each set of milestone payments to
be made hereunder, only one set shall ever be due and payable, regardless of the
number of Licensed Products developed, approved or cleared, or sold, or whether
a Licensed Product is discontinued after a milestone payment has been made. All
milestone payments payable hereunder are non-refundable and non-creditable
against any other payments hereunder.

6.7 Royalties on Instrument Licensed Products. In consideration of the rights
and licenses granted to GenMark under this Agreement, in each Calendar Quarter
during the Term of this Agreement in which GenMark records Net Capital Sales of
an Instrument Licensed Product, and subject to and in accordance with the terms
and conditions of this Agreement, GenMark shall pay to ALL an amount equal
to            ***            of Net Capital Sales of Instrument Licensed
Products Covered by Valid Claim within the ALL IP Rights in the country of the
Territory in which such Instrument Licensed Product is sold.

6.8 Transfer Price of ALL Components. During the Term of this Agreement during
which GenMark is supplied ALL Components pursuant to the Supply Agreement,
GenMark shall pay ALL, for each ALL Component supplied under the Supply
Agreement, a transfer price equal to the sum of:            ***            .

6.9 Timing of Royalty Payments. All royalty payments due pursuant to Section 6.7
and, if applicable, Section 4.5, shall be paid in quarterly installments and be
paid within forty- five (45) days following the end of each Calendar Quarter.

6.10 Timing of Transfer Price Payments. The timing of amounts due pursuant to
Section 6.8 shall be set forth in the Supply Agreement

6.11 Deductions from Payments. If in GenMark’s reasonable business judgment it
is necessary or desirable to seek a license or immunity from suit from any Third
Party in order for GenMark its Affiliates, distributors or Sublicensees, to
exercise or use the rights granted to GenMark herein, or GenMark its Affiliates,
distributors or Sublicensees, is otherwise required to pay to any Third Party
any fee, royalty or other payment in connection with a right or license under
any Third Party Digital Microfluidics or Digital Microfludies Related
intellectual property to practice any Digital Microfluidics or Digital
Microfludics Related technology for a Licensed Product under this Agreement,
GenMark shall have the right to set off any amounts paid to such Third Party,
including fee, royalty or other payment, against payment of up
to            ***            of the royalty or Additional Margin payments
otherwise payable hereunder; provided that in no event shall royalties or
Additional Margin otherwise payable to ALL hereunder be reduced to less than
            ***            of what would otherwise be owed be prior to any set
off taken under this Section 6.11. Such right of offset shall be in addition to,
and not in lieu of, any other rights or claims GenMark may have under this
Agreement or otherwise. Prior to GenMark engaging in formal negotiations to
incur any obligation to pay any Third Party any fee, royalty or other payment in
connection with a right or license under any Third Party Digital Microfluidics
intellectual property to practice any Digital Microfluidics technology for a
Licensed Product under this Agreement, GenMark shall notify ALL of its intent to
do so, and ALL shall have

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

 

Development Collaboration and License Agreement      Page 22   



--------------------------------------------------------------------------------

LOGO [g398063img1.jpg]      Execution Version

 

thirty (30) days, or such other time as the Parties may agree, to obtain such
right or license for the benefit of GenMark prior to GenMark incurring such
obligation. Nothing in this Section 6.11 shall limit the rights of GenMark set
forth in Section 9.5.

6.12 Additional Royalty Terms.

6.12.1 Single Royalty. Notwithstanding anything herein to the contrary, with
respect to any Licensed Product, only a single royalty or Additional Margin
payment shall be due and payable, regardless of whether such Licensed Product is
covered by more than one Valid Claim.

6.12.2 Royalty Term: Fully Paid Licenses. Where tied to a Valid Claim, royalties
and Additional Margin under this Article 6, and, if applicable, Section 4.5, are
payable only during time periods in which sale of the applicable Licensed
Product is Covered by a Valid Claim in the applicable country. Upon expiration
of the obligation to pay such royalties for a particular Licensed Product in a
given country, the licenses granted to the Party under this Agreement with
respect to such Licensed Product in such country shall become fully paid and
irrevocable; provided that, in the event of a gap in coverage by a Valid Claim,
royalties and Additional Margin under this Article 6, and, if applicable,
Section 4.5, shall become payable again following the expiration of any time
periods in which sale of the applicable Licensed Product is temporarily not
Covered by a Valid Claim in the applicable country.

ARTICLE 7: REPORTS, AUDITS AND FINANCIAL TERMS

7.1 Royalty Reports. Beginning following the First Commercial Sale of a Licensed
Product, within forty-five (45) days after the end of each Calendar Quarter in
which a payment under Section 6.9 or 6.10, or, if applicable, Section 4.5, is
required to be made, GenMark shall send ALL a report of Net Sales of the
Licensed Products upon which such payment is based, which report sets forth for
such Calendar Quarter the following information: (i) total Net Sales of all
Licensed Products sold in the Territory during such Calendar Quarter, (ii) Net
Sales on a country-by-country basis, (iii) Net Sales on an Instrument Licensed
Product and Consumable Licensed Product basis; (iv)the exchange rate used to
convert Net Sales from the currency in which they are earned to United States
dollars; and (v) the total royalty payments due.

7.2 Additional Financial Terms.

7.2.1 Currency. All references to “dollars” or “$” means the legal currency of
the United States. All payments to be made under this Agreement shall be made in
United States dollars, unless expressly specified to the contrary herein.
Amounts invoiced in a currency other than dollars must be expressed in the
United States dollar equivalent as well as any local currency. Net Sales outside
of the United States shall be first determined in the currency in which they are
earned and shall then be converted into an amount in United States dollars. All
currency conversions shall use the conversion rate reported by Reuters Ltd. on
the last Business Day of the Calendar Quarter for which such payment is being
determined.

 

Development Collaboration and License Agreement      Page 23   



--------------------------------------------------------------------------------

LOGO [g398063img1.jpg]      Execution Version

 

7.2.2 Payment Type. Amounts paid by one Party to the other under this Agreement
shall be paid in U.S. dollars, in immediately available funds, by means of wire
transfer to an account identified by the payee.

7.2.3 Withholding of Taxes. Each Party may withhold from payments due to the
other Party amounts for payment of any withholding tax that is required by law
to be paid to any taxing authority with respect to such payments. The Party
withholding the tax shall provide to the other Party all relevant documents and
correspondence, and shall also provide to the Party from whose payment that tax
was withheld any other cooperation or assistance on a reasonable basis as may be
necessary to enable that Party subject to withholding to claim exemption from
such withholding taxes and to receive a full refund of such withholding tax or
claim a foreign tax credit. The Party withholding the tax shall give proper
evidence from time to time as to the payment of such tax. The Parties shall
cooperate with each other in seeking deductions under any double taxation or
other similar treaty or agreement from time to time in force. Such cooperation
may include GenMark making payments from a single source in the U.S., where
possible.

7.2.4 Blocked Currency. If, at any time, legal restrictions prevent the prompt
remittance of part or all royalties or other payments due with respect to any
country where a Licensed Product is sold, payment shall be made in cash through
such lawful and reasonable means or methods as the GenMark may determine. When
in any country, the law or regulations prohibit both the transmittal and deposit
of royalties or other payments; GenMark shall continue to report all such
amounts, but may suspend payment for as long as such prohibition is in effect.
As soon as such prohibition ceases to be in effect, all amounts that would have
been obligated to be transmitted or deposited, but for the prohibition, shall
forthwith be deposited or transmitted promptly.

7.3 Accounts and Audit.

7.3.1 Records. Each Party shall keep complete and accurate records containing
sufficient detail on the particulars of Net Sales, the calculation of royalties,
and the particulars of and calculation of ALL Development Program Costs (as
applicable) to enable such to be verified. Each Party shall keep such books of
account and the supporting data and other records at its principal place of
business. Such books and records must be maintained available for examination in
accordance with this Section for three (3) Calendar Years after the end of the
Calendar Year to which they pertain, and otherwise as reasonably required to
comply with GAAP.

7.3.2 Appointment of Auditor. Each Party may appoint an internationally-
recognized independent accounting firm reasonably acceptable to the audited
Party to inspect the relevant books of account of the audited Party to verify
any reports or statements provided, or amounts paid or invoiced (as
appropriate), by that audited Party. The independent accounting firm (and any
individuals, if applicable) appointed to perform the examination under this
Agreement must execute a confidential disclosure agreement with the audited
Party, or otherwise be subject to terms governing non-use and non-disclosure of
information that the audited Party has agreed in writing are acceptable.

 

Development Collaboration and License Agreement      Page 24   



--------------------------------------------------------------------------------

LOGO [g398063img1.jpg]      Execution Version

 

7.3.3 Procedures for Audit. Each Party may exercise its right to have the other
Party’s relevant records examined only during the three (3) year period during
which the audited Party is required to maintain records, no more than once in
any consecutive four (4) Calendar Quarter period, and only once with respect to
records covering any specific period of time. The audited Party is required to
make its records available for inspection only during regular business hours,
only at such place or places where such records are customarily kept, and only
upon receipt at least thirty (30) days written advance notice from the other
Party.

7.3.4 Audit Report. The independent accountant will be instructed to provide an
audit report containing its conclusions regarding the audit, and specifying
whether the amounts paid were correct, and, if incorrect, the amount of any
underpayment or overpayment. The independent accountant further will be
instructed to provide that audit report first to the audited Party, and will be
further instructed to redact any proprietary information of the audited Party
not relevant to the calculation of royalties or ALL Development Program Costs
(as applicable) prior to providing that audit report to the other Party. That
audit report shall be deemed to be Confidential Information of the audited
Party, and used only for purposes germane to this Section.

7.3.5 Underpayment and Overpayment. After review of the auditor’s report: (i) if
there is an uncontested underpayment by the audited Party for the period in
question, then the audited Party shall pay to the other Party the full amount of
that uncontested underpayment, and (ii) if there is an uncontested overpayment
by the audited Party for the period in question, then the other Party shall
provide to the audited Party a credit against future payments (such credit equal
to the full amount of that overpayment), or, if the audited Party is not
obligated to make any future payments, then the other Party shall pay to the
audited Party the full amount of that overpayment. Contested amounts are subject
to dispute resolution under Article 14. If the total amount of any underpayment
(as agreed to by the audited Party or as determined under Article 14) exceeds
ten percent (10%) of the amount previously paid by the audited Party for the
period subject to audit (as long as that period is at least four (4) consecutive
Calendar Quarters), then the audited Party shall pay the reasonable costs for
the audit.

7.4 Rights Regarding Consolidation of ALL Financial Data. If, at any time during
the term of this Agreement, compliance with any term or condition of this
Agreement would, in GenMark’s opinion and with the concurrence of GenMark’s
independent auditors, require GenMark to consolidate ALL within GenMark’s
financial statements in order to comply with FIN46R or any other applicable
accounting standard of a nationally or internationally recognized standard
setting body in effect at that time, then upon GenMark’s request, ALL shall
cooperate with GenMark with respect thereto, including preparing and providing
to GenMark any information, such as ALL’s financial statements and forecast,
reasonably required for GenMark to prepare a consolidated financial statement.
GenMark shall reimburse ALL for its reasonable expenses incurred in the
preparation of any information requested by GenMark, and not already available,
under this Section.

 

Development Collaboration and License Agreement      Page 25   



--------------------------------------------------------------------------------

LOGO [g398063img1.jpg]      Execution Version

 

ARTICLE 8: INTELLECTUAL PROPERTY; PATENT PROSECTION AND MAINTENANCE

8.1 Disclosure of Inventions. Each Party shall promptly disclose to the other
Party any inventions or other Technical Information and Materials created,
discovered, conceived or reduced to practice pursuant to the Development Program
and the activities in the Development Plan. During the Development Term and the
remainder of the Term of the Agreement, ALL shall, upon GenMark’s request,
disclose to GenMark all Patents within ALL IP Rights, (including in each case,
any such Patents of which ALL acquires Control after the Effective Date).

8.2 Ownership of IP Rights.

8.2.1 GenMark Owned IP Rights. As between the Parties, GenMark will solely own
all right, title and interest in and to the GenMark IP Rights and, subject to
the rights and licenses granted in Section 5.3.2, the Collaboration Enabled IP
Rights.

8.2.2 ALL Owned IP Rights. As between the Parties, ALL will solely own all
right, title and interest in and to the ALL IP Rights, subject to the rights and
licenses granted in Article 5.

8.2.3 Joint Collaboration Inventions. The Parties shall jointly own all Joint
Collaboration Inventions, subject to the rights and licenses granted in Article
5. Subject to the licenses granted by one Party to the other under this
Agreement, each Party retains full ownership rights (including as provided under
35 U.S.C. §262) in and to such Joint Collaboration Inventions, for any field,
and including the right to license and sublicense, and to freely exploit,
transfer or encumber its ownership interest, without the consent of, or payment
or accounting to, the other Party. Each Party hereby waives any right it may
have under the Applicable Law of any jurisdiction to require such payment,
accounting, or consent with respect to Joint Collaboration Inventions. Each
Party shall cooperate with the other Party to effectuate ownership of any Joint
Collaboration Inventions, including as set forth in Section 8.3.3.

8.3 Assignments.

8.3.1 ALL Collaboration Inventions. GenMark shall require all of its employees,
contractors and agents, and any Affiliates and Third Parties working on its
behalf under this Agreement (and their respective employees, contractors and
agents), to assign to ALL all right, title and interest in and to any ALL
Collaboration Inventions created, discovered, conceived or reduced to practice
by such employees, contractors or agents or Affiliates or Third Parties.

8.3.2 GenMark Collaboration Inventions. ALL shall require all of its employees,
contractors and agents, and any Affiliates and Third Parties working on its
behalf under this Agreement (and their respective employees, contractors and
agents), to assign to GenMark all right, title and interest in and to any
GenMark Collaboration Inventions created, discovered, conceived or reduced to
practice by such employees, contractors or agents or Affiliates or Third
Parties.

 

Development Collaboration and License Agreement      Page 26   



--------------------------------------------------------------------------------

LOGO [g398063img1.jpg]      Execution Version

 

8.3.3 Cooperation. The Parties shall cooperate with each other to effectuate
ownership of any intellectual property rights as set forth in this Agreement,
including, but not limited to, by executing and recording documents.

8.4 Patent Prosecution and Maintenance.

8.4.1 Definition. For purposes of this Section 8.4, “Prosecution and
Maintenance” or “Prosecute and Maintain.” with regard to a particular Patent,
means the preparation, filing, prosecution and maintenance of such Patent, as
well as re-examinations, reissues, applications for patent term extensions and
the like with respect to that Patent, together with the conduct of
interferences, the defense of oppositions and other similar proceedings with
respect to that Patent.

8.4.2 GenMark Controlled Prosecution and Maintenance. As between the Parties,
GenMark shall, at its sole discretion and expense, have the sole right (but not
the obligation) to Prosecute and Maintain Patents within the GenMark IP Rights
and Collaboration Enabled IP Rights.

8.4.3 ALL Controlled Prosecution and Maintenance. As between the Parties, ALL
shall, at its sole discretion and expense, have the sole right (but not the
obligation) to Prosecute and Maintain Patents within the ALL IP Rights, subject
to Section 8.4.5. ALL shall, within a reasonable amount of time following issue,
advise GenMark of the issuance during the Term of any Patent that falls within
the ALL IP Rights.

8.4.4 Prosecution and Maintenance of Joint Collaboration Patents. Subject to the
provisions of this Section and Section 8.4.5, the Parties shall jointly decide
on a strategy for the Prosecution and Maintenance of Patents claiming Joint
Collaboration Inventions (“Joint Collaboration Patents”), including deciding on
(i) the content of the application and (ii) the countries in which Prosecution
and Maintenance should be conducted. ALL and GenMark shall, unless otherwise
agreed to, select a mutually agreeable outside counsel (“Outside Patent
Counsel”) to be responsible for the Prosecution and Maintenance of Joint
Collaboration Patents.

(a) Cooperation. The Parties shall cooperate and assist each in the Prosecution
and Maintenance of respect Joint Collaboration Patents, including (i) consulting
with the other Party after receiving any substantial action or development in
the Prosecution and Maintenance of such Patent and (ii) making its relevant
scientists and scientific records reasonably available. In addition, each Party
shall sign and deliver, or use reasonable efforts to have signed and delivered,
at no charge to the other Party, all documents necessary in connection with such
Prosecution and Maintenance.

(b) Instructions to Outside Patent Counsel. With respect to any Joint
Collaboration Patents, the Outside Patent Counsel (if any) shall be instructed
to (i) keep the Parties informed regarding the Prosecution and Maintenance
thereof; (ii) promptly furnish to

 

Development Collaboration and License Agreement      Page 27   



--------------------------------------------------------------------------------

LOGO [g398063img1.jpg]      Execution Version

 

each Party a copy of such Patent and copies of documents relevant to such
Prosecution and Maintenance, including copies of correspondence with any patent
office, foreign associates and outside counsel; and (iii) act on the Parties’
instructions relating to such Prosecution and Maintenance.

(c) Costs. Unless otherwise mutually agreed by the Parties, both during and
after the Term of this Agreement, all costs of prosecuting and maintaining Joint
Collaboration Patents shall be shared equally by the Parties.

8.4.5 Abandonment of Prosecution and Maintenance. With respect to any Joint
Collaboration Patent, a Party (the “Abandoning Party”) may elect not to
Prosecute and Maintain such Patents (whether worldwide or with respect to any
particular country) and share the costs therefore (in accordance with
Section 8.4.4(c)). including electing not to file a patent application with
respect thereto or to allow any such Patent to lapse or become abandoned or
unenforceable. Prior to any such election becoming effective, the Abandoning
Party shall promptly notify the other Party (the “Remaining Party”) in writing
(which such notice shall be at least sixty (60) days prior to the lapse or
abandonment of any such Patent). Thereafter, the Remaining Party may, but is not
required to, undertake, at its sole expense and in its sole discretion, the
Prosecution and Maintenance of such Patent. In the event that the Remaining
Party undertakes such Prosecution and Maintenance, (i) the Abandoning Party
shall assign all right, title and interest in and to such Patent to the
Remaining Party, (ii) the Abandoning Party shall cooperate as set forth in
Section 8.4.4(a), and (iii) notwithstanding anything in this Agreement to the
contrary, if ALL is the abandoning Party, such Patent shall no longer serve as
the basis of any royalty obligation to ALL under Article 6 or, if applicable,
Section 4.5, or Additional Margin.

8.5 Patent Interferences. If an interference is declared by the U.S. Patent and
Trademark Office (a) between (i) a claim in one or more Patents within the ALL
IP Rights or a Joint Collaboration Patent and (ii) a claim in one or more
Patents within the GenMark IP Rights, where at least one of such claims would,
but for the licenses in this Agreement, be infringed by the making, using,
offering for sale, selling or importing of a Licensed Product; then the Parties
shall in good faith establish within thirty (30) days of the declaration of such
interference, or such other time as agreed upon, a mutually agreeable process to
resolve such interference in a reasonable manner (including, without limitation,
control and cost sharing), in conformance with all applicable legal standards.

8.6 Inventorship. Any determination of inventorship with respect to any
Collaboration Invention shall be made in accordance with the applicable United
States patent laws.

8.7 CREATE Act. It is the intention of the Parties that this Agreement is a
“joint research agreement” as that phrase is defined in 35 USC §103(c)(3). In
the event that either Party to this agreement intends to overcome a rejection of
a claimed Collaboration Invention pursuant to the provisions of 35 USC
§103(c)(2), such party shall first obtain the prior written consent of the other
Party. Following receipt of such written consent, such Party shall limit any
amendment to the specification or statement to the patent office with respect to
this Agreement to that which is strictly required by 35 USC §103(c) and the
rules and regulations promulgated

 

Development Collaboration and License Agreement      Page 28   



--------------------------------------------------------------------------------

LOGO [g398063img1.jpg]      Execution Version

 

thereunder and which is consistent with the terms and conditions of this
Agreement (including the scope of the Development Program). To the extent that
the Parties agree that, in order to overcome a rejection of a claimed
Collaboration Invention pursuant to the provisions of 35 USC §103(c)(2), the
filing of a terminal disclaimer is required or advisable, the Parties shall
first agree on terms and conditions under which the patent application subject
to such terminal disclaimer and the patent or application over which such
application is disclaimed shall be jointly enforced, to the extent that the
Parties have not previously agreed to such terms and conditions. In the event
that GenMark enters into an agreement with a Third Party, permitted under this
Agreement, with respect to the further development or commercialization of a
Licensed Product, ALL shall, upon GenMark’s request, similarly enter into such
agreement with the Third Party for the purposes of furthering the Parties’
objectives under this Agreement, provided that such agreement does not place any
material obligation on ALL.

ARTICLE 9: ENFORCEMENT OF IP RIGHTS; DEFENSE OF THIRD PARTY INFRINGEMENT CLAIMS

9.1 Notice. Each Party shall promptly notify the other Party upon learning of
any (i) actual or suspected infringement or misappropriation (collectively, an
“Infringement”) of the ALL IP Rights or Joint Collaboration IP Rights by a Third
Party within the scope of the rights and licenses granted to GenMark in
Section 5.1, or (ii) claim by a Third Party of invalidity, unenforceability or
non-infringement of a Patent within the ALL IP Rights or a Joint Collaboration
Patent.

9.2 Infringement Action.

9.2.1 GenMark IP Rights. As between the Parties, GenMark shall have the sole
right, but not the obligation, to seek to abate any Infringement of the GenMark
IP Rights and/or Collaboration Enabled IP Rights by a Third Party, or to file
suit against any such Third Party. ALL shall reasonably cooperate with GenMark
(as may be reasonably requested by GenMark), including, if necessary, by being
joined as a party.

9.2.2 ALL IP Rights and Exclusively Licensed Joint Collaboration IP Rights.

(a) GenMark shall have the sole right, but not the obligation, to seek to abate
any Infringement of the ALL IP Rights and/or Joint Collaboration Patents by a
Third Party within the scope of the exclusive licenses granted to GenMark in
Sections 5.1.1 and 5.1.2, or to file suit against any such Third Party
(including as a counter-claim or similar action in a suit initiated by a Third
Party) for Infringement of the ALL IP Rights and/or Joint Collaboration Patents
by a Third Party within the scope of the exclusive licenses granted to GenMark;
provided that:

(i) if GenMark seeks to abate any Infringement of, or files suit to enforce the,
*** IP, then (A) any legal counsel chosen by GenMark therefor shall be
reasonably acceptable to ***, and (B) to the extent that GenMark (1) is
unsuccessful in persuading the Third Party to desist, and (2) fails to have
filed suit against such Third Party, in each case within a reasonable time after
GenMark first becomes aware of the basis for such

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

 

Development Collaboration and License Agreement      Page 29   



--------------------------------------------------------------------------------

LOGO [g398063img1.jpg]      Execution Version

 

action, and the undertaking of such action is, at such time, commercially
reasonable under the circumstances, then *** will have the right, at its sole
discretion, to prosecute such infringement under its sole control and sole
expense in accordance with Section 7.2(b) of the *** Agreement.

(ii) if GenMark seeks to abate any Infringement of, or wishes to file suit to
enforce the *** IP, GenMark shall, prior to notifying any Third Party of an
alleged infringement of any *** IP or taking any action described in
Section 9.2.2(a) to enforce any *** IP, provide ALL notice of GenMark’s desire
to do so. If so requested by GenMark, ALL shall use its good faith efforts to
obtain *** consent for GenMark to exercise its rights under Section 9.2.2(a)
subject to *** rights pursuant to Section 8.2 and 8.3 of the *** Agreement.

(b) To the extent outside the scope of the exclusive licenses granted to GenMark
in Sections 5.1.1 and 5.1.2, but within the scope of the non-exclusive licenses
granted to GenMark in Section 5.1.3, ALL shall have the first right, but not the
obligation, to seek to abate Infringement of the ALL IP Rights by a Third Party,
or to file suit against any such Third Party. If ALL does not, within one
hundred twenty (120) days of receipt of a notice under Section 9.1 or receipt of
a notice from GenMark regarding such Infringement, take steps to abate such
Infringement, or file suit to enforce the ALL IP Rights against such Third
Party, GenMark shall have the right (but not the obligation) to take action to
enforce the ALL IP Rights (to the extent licensed to GenMark under this
Agreement) against such Third Party. The non-controlling Party shall cooperate
with the Party controlling any such action pursuant to this Section 9.2.2 (as
may be reasonably requested by the controlling Party), including, if necessary,
by being joined as a party, and the Party controlling any such action shall keep
the other Party updated with respect to any such action, including providing
copies of all documents received or filed in connection with any such action. To
the extent outside the scope of the exclusive licenses granted to GenMark in
Sections 5.1.1 and 5.1.2 and the non-exclusive licenses granted to GenMark in
Section 5.1.3, ALL shall have the sole right, but not the obligation, to seek to
abate Infringement of the ALL IP Rights by a Third Party, or to file suit
against any such Third Party; provide that ALL consult with, and keep GenMark
informed with respect to any such actions that may affect the scope, validity or
enforceability of the ALL Patent Rights licensed to GenMark. The foregoing
rights of the Parties shall be subject to the following:

(i) GenMark shall have no rights under this Section 9.2.2(b) to seek abatement
of such Infringement of *** IP, or to file suit with respect to enforce the ***
IP, unless otherwise agreed by *** .

(ii) to the extent that such ALL IP Rights involve *** IP, and ALL or GenMark
(A) is unsuccessful in persuading the alleged infringer to desist, and (B) fails
to have initiated an infringement action, in each case within a reasonable time
after ALL or GenMark first becomes aware of the basis for such action, and the
undertaking of such action is, at such time, commercially reasonable under the
circumstances, then *** will have the right, at its sole discretion, to
prosecute such infringement under its sole control and sole expense in
accordance with Section 7.2(b) of the *** Agreement.

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

 

Development Collaboration and License Agreement      Page 30   



--------------------------------------------------------------------------------

LOGO [g398063img1.jpg]      Execution Version

 

(iii) if GenMark seeks to abate any Infringement of, or files suit to enforce,
CEA IP to which GenMark’s license is non-exclusive in accordance with
Section 5.7.2, the right to do so shall be subject to Section 7.2(b) of the CEA
Agreement.

9.2.3 Non-Exclusively Licensed Joint Collaboration IP Rights. In the event that
an Infringement is of a Joint Collaboration IP Right not within the scope of the
exclusive licenses granted to GenMark in Sections 5.1.1 and 5.1.2, the Parties
shall promptly discuss how to enforce such Joint Collaboration IP Right in the
best interests of both Parties, considering appropriate actions of each Party,
and the relevant times to take any legal or other action.

9.3 Settlement. The Party controlling any such action described in Section 9.2.2
may not settle or consent to an adverse judgment, including any judgment which
affects the scope, validity or enforcement of any ALL IP Rights or Joint
Collaboration IP Rights, without the express written consent of the
non-controlling Party (such consent not to be unreasonably withheld), except
that GenMark may settle or consent to an adverse judgment in any action
described in Section 9.2.2(a) without obtaining consent from ALL unless any such
settlement or consent judgment would either impose a financial obligation upon
ALL, or limit the scope of or invalidate any ALL IP Rights or Program IP Rights,
in which event GenMark shall obtain ALL’s prior written consent (such consent
not to be unreasonably withheld or delayed).

9.4 Damages.

9.4.1 GenMark IP Rights. All monies recovered upon the final judgment or
settlement of any action described in Section 9.2.1 shall be GenMark’s.

9.4.2 Exclusive Rights. Unless otherwise mutually agreed by the Parties, all
monies recovered upon the final judgment or settlement of any action described
in Section 9.2.2(a), shall be used: (i) first, to reimburse each of GenMark and
ALL, on a pro rata basis for its out-of-pocket expenses relating to the action;
(ii) second, any remaining balance that represents compensation for GenMark’s or
its Affiliates’ or Sublicensee’s lost sales, a reasonable royalty due to or lost
profits of GenMark or its Affiliates or Sublicensees, shall be retained by or
paid to GenMark; provided, however, that any such amounts shall (after relevant
adjustment to convert to Net Sales of Licensed Products) be subject to the
royalty obligations set forth in Section 6.7, the Additional Margin in the
transfer price calculations of Section 6.8, and, if applicable, the royalty
obligations set forth in Section 4.5; and (iii) third, any remaining amount that
represents additional damages (for example, enhanced or punitive damages) shall
be allocated between the parties in amounts proportional to the split of amounts
calculated in accordance with (ii) above. Notwithstanding the foregoing:

(a) All monies recovered upon the final judgment or settlement of any action
described in Section 9.2.2(a) to the extent based upon the *** IP shall
(x) first be allocated between GenMark and *** in accordance with the
distribution provisions set forth in Section 8.4 of the *** Agreement (as if
GenMark were the “Licensee” under the *** Agreement and (y) any amounts
allocated and paid to GenMark in accordance (x) of this paragraph shall then be
distributed in accordance with Section 9.4.2(i)-(iii) between ALL and GenMark,
provided that any distribution to ALL in accordance with
Section 9.4.2(i)-(iii) shall be reduced by the amounts allocated to *** in
accordance with this paragraph.

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

 

Development Collaboration and License Agreement      Page 31   



--------------------------------------------------------------------------------

LOGO [g398063img1.jpg]      Execution Version

 

(b) All monies recovered upon the final judgment or settlement of any action
described in Section 9.2.2(a) to the extent it involves *** IP shall (x) first
be allocated between GenMark and *** in accordance with the distribution
provisions set forth in applicable part of Section 7.4 of the *** Agreement (as
if GenMark were “***” under the *** Agreement), and (y) any amounts allocated
and paid to GenMark in accordance (x) of this paragraph shall then be
distributed in accordance with Section 9.4.2(i)-(iii) between ALL and GenMark,
provided that any distribution to ALL in accordance with
Section 9.4.2(i)-(iii) shall be reduced by the amounts allocated to *** in
accordance with this paragraph.

9.4.3 Non-Exclusive Rights.

(a) Unless otherwise mutually agreed by the Parties, all monies recovered upon
the final judgment or settlement of any action described in Section 9.2.2(b),
shall be used:

(i) first, to reimburse each of ALL and GenMark, on a pro rata basis for its
out-of-pocket expenses relating to the action; and

(ii) second, (A) if ALL is the Party taking action to enforce the ALL IP Rights,
any remaining balance shall be retained by or paid to ALL (subject to any
further obligations it may have under the CEA Agreement, the *** Agreement and
the *** Agreement), or (B) if GenMark is the Party taking action to enforce the
ALL IP Rights, (x) any remaining balance that represents compensation for
GenMark’s or its Affiliates’ or Sublicensee’s lost sales(if any) as a licensee
of the ALL IP (if any), a reasonable royalty due to or lost profits (if any) of
GenMark or its Affiliates or Sublicensees as a licensee of the ALL IP, shall be
retained by or paid to GenMark; provided, however, that any such amounts shall
(after relevant adjustment to convert to Net Sales of Licensed Products) be
subject to the royalty obligations set forth in Section 6.7and 6.8, and, if
applicable, Section 4.5, and calculation as Additional Margin; (y) any other
amounts recovered by GenMark that otherwise constitute damages attributable to
the lost sales or lost profits of ALL or any other damages and losses incurred
by ALL, or otherwise recoverable by ALL at law or equity, shall be paid to ALL
(subject to any further obligations it may have under the CEA Agreement, the ***
Agreement and the *** Agreement); and (z) any remaining amounts that were not
allocated in accordance with the preceding provisions and which represent
additional damages (for example, enhanced or punitive damages) shall be retained
by or paid to GenMark.

(b) Notwithstanding the provisions of Section 9.4.3(a):

(i) All monies recovered upon the final judgment or settlement of any action
described in Section 9.2.2(b) to the extent it based upon the *** IP shall
(A) first be allocated between GenMark and *** in accordance with the
distribution provisions set forth in Section 8.4 of the *** Agreement (as if
GenMark were the “Licensee” under the *** Agreement and (B) any amounts
allocated and paid to GenMark in accordance (A) above shall then be distributed
in accordance with Section 9.4.3(a)(i) between ALL and GenMark, provided that
any distribution to ALL in accordance with Section 9.4.3(a)(i) shall be reduced
by the amounts allocated to *** in accordance with this paragraph.

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

 

Development Collaboration and License Agreement      Page 32   



--------------------------------------------------------------------------------

LOGO [g398063img1.jpg]      Execution Version

 

(ii) All monies recovered upon the final judgment or settlement of any action
described in Section 9.2.2(b) to the extent it involves *** IP, shall (x) first
be allocated between the Party taking action under Section 9.2.2(b) and *** in
accordance with the distribution provisions set forth in applicable part of
Section 7.4 of the *** Agreement (as if the Party taking action were “***” under
the *** Agreement), and (y) any amounts allocated and paid to the Party taking
action under Section 9.2.2(b) in accordance (x) of this paragraph shall then be
distributed in accordance with Section 9.4.3(a)(i) between ALL and GenMark,
provided that if GenMark is the Party taking any action described in
Section 9.2.2(b) any distribution to ALL in accordance with Section 9.4.3(a)(i)
shall be reduced by the amounts allocated to *** in accordance with this
paragraph.

9.5 Third Party Suits Against GenMark. In the event that a Third Party shall
make any claim or bring any suit or other proceeding against GenMark, or any of
its Affiliates, distributors, sublicensees, or customers, for infringement or
misappropriation of any intellectual property rights with respect to the
development, making, using selling, offering for sale, import or export of
Licensed Product, GenMark shall have the right to defend and control the defense
of such claim, suit or other proceeding as well as to initiate and control any
counterclaim or other similar action. At GenMark’s request, ALL shall cooperate
with GenMark in defense of such claim, suit or other proceeding, including by
being joined as a party. Nothing in this Section 9.5 shall be deemed to diminish
in any respect ALL’s right to defend and control the defense of any claim, suit
or other proceeding against ALL; provided that the initiation and control of any
counterclaim or other similar action in such claim, suit or other proceeding
shall be subject to Section 9.2.2.

ARTICLE 10: TERM AND TERMINATION

10.1 Term. The term of this Agreement (the “Term”) shall commence on the
Effective Date and, unless sooner terminated by mutual agreement or pursuant to
any other provision of this Agreement, shall terminate on the date on which all
obligations under this Agreement between the Parties with respect to the payment
of milestones or royalties with respect to Licensed Products have passed or
expired.

10.2 Termination.

10.2.1 Material Breach. ALL may terminate this Agreement for: (i) an Uncured
Material Breach by GenMark of either GenMark’s obligation, subject to the terms
and conditions of this Agreement, to make payments payable to ALL under this
Agreement or GenMark’s obligations under Section 2.1; or (ii) in accordance with
Section 3.2.2. GenMark may terminate this Agreement for an Uncured Material
Breach by ALL of Section 2.1; provided that the terminating Party give the
breaching Party written notice of such breach and the breach remains uncured
after the expiration of sixty (60) days after such written notice was given;
provided further that, if such breach is not capable of being cured within such
sixty (60) day period, the cure period shall be extended for such amount of time
that the Parties agree to in writing is

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

 

Development Collaboration and License Agreement      Page 33   



--------------------------------------------------------------------------------

LOGO [g398063img1.jpg]      Execution Version

 

reasonably necessary to cure such breach, so long as the breaching Party is
using diligent efforts to do so. An “Uncured Material Breach” is a material
breach that has not been cured by the end of the cure period described in the
preceding sentence. A termination for an Uncured Material Breach shall be
effective upon the expiration of the cure period. Any dispute as to whether a
notice of termination pursuant to this Section 10.2.1 is proper, or whether a
breach has occurred, is material or has been cured, shall be resolved under
Article 14. In such event, if the allegedly breaching Party is found to be in
material breach, such breaching Party shall have sixty (60) days (or longer, as
determined during the resolution of such dispute) to cure such material breach
following resolution of such dispute.

10.2.2 Bankruptcy. GenMark shall have the right to terminate this Agreement,
upon written notice to ALL, in the event that ALL seeks protection of any
bankruptcy or insolvency law other than a reorganization; or a proceeding in
bankruptcy or insolvency is filed by or against ALL, other than a
reorganization, and such proceeding remains undismissed or unstayed for a period
of more than ninety (90) days, or there is an adjudication by a court of
competent jurisdiction that ALL is bankrupt or insolvent.

10.2.3 Termination for Convenience. GenMark may terminate this Agreement at any
time, with or without cause, upon sixty (60) days advanced written notice to
ALL.

10.3 Effect of Termination or Expiration.

10.3.1 Upon termination of this Agreement by ALL or GenMark pursuant to
Section 10.2.1, or by GenMark pursuant to Section 10.2.2 or 10.2.3, (i) all
rights and licenses granted to either GenMark or ALL under Article 5, except the
rights and licenses granted pursuant to Section 5.3.2. shall immediately
terminate and (ii) upon the request of the disclosing Party, the receiving Party
shall promptly return to the disclosing Party or destroy all copies of
Confidential Information received from such Party, and shall return or destroy,
and document the destruction of, all summaries, abstracts, extracts, or other
documents which contain any Confidential Information of the other Party in any
form, except that each Party shall be permitted to retain a copy (or copies, as
necessary) of such Confidential Information for archival purposes or as required
by any law or regulation.

10.3.2 Termination or expiration of this Agreement, through any means and for
any reason, shall not relieve the Parties of any obligation accruing prior
thereto, including the payment of all sums due and payable, and shall be without
prejudice to the rights and remedies of either Party with respect to any
antecedent breach of any of the provisions of this Agreement.

10.4 Additional GenMark Rights on Certain Uncured Material Breaches. In addition
to any other rights of GenMark under this Agreement (including Section 4.4),
upon either an Uncured Material Breach by ALL of Section 2.1 or a Change of
Control of ALL, then upon written notice and request to ALL by GenMark, such
notice provided to ALL either, as applicable, (a) within sixty (60) days of any
occurrence of an Uncured Material Breach by ALL of Section 2.1, or (b) any time
following a Change of Control of ALL: (i) all licenses granted to ALL under
Section 5.3, except the rights and licenses granted pursuant to Section 5.3.2,
shall immediately terminate; (ii) ALL shall disclose (and transfer as
applicable) to GenMark all

 

Development Collaboration and License Agreement      Page 34   



--------------------------------------------------------------------------------

LOGO [g398063img1.jpg]      Execution Version

 

Technical Information and Materials owned or Controlled by ALL that are
reasonably necessary or useful to enable GenMark to continue to develop,
manufacture, seek marketing approvals for Licensed Products within the scope of
the licenses granted to GenMark in Section 5.1; and (iii) the Parties shall use
diligent efforts to effect an orderly transfer wind down Development Program,
after which the Development Program and Development Term shall be deemed ended
and expired and the provisions of Article 2 shall no longer apply. In the event
that GenMark exercises its right to obtain transfer of Technical Information and
Materials owned or Controlled by ALL pursuant to this Section 10.4 (a) due
solely to a Change of Control of ALL, GenMark shall reimburse ALL
for            ***            incurred by ALL for activities undertaken by ALL
at GenMark’s request to effect such transfer; or (b) for an Uncured Material
Breach by ALL of Section 2.1, GenMark shall reimburse ALL
for            ***            incurred by ALL for activities undertaken by ALL
at GenMark’s request to effect such transfer.

10.5 Survival. In addition to as elsewhere explicitly set forth in this
Agreement, Article 1, Article 8, Article 13, Sections 4.4 (as applicable),
5.3.2, 10.3, 15.1, 15.4, 15.6, 15.12 and 15.16, and if and as applicable to
Section 10.4, Sections 6.9. 6.11. 6.12 and Article 7 shall survive expiration or
termination of this Agreement for any reason.

ARTICLE 11: REPRESENTATIONS AND WARRANTIES

11.1 ALL Representations. ALL hereby represents, warrants and covenants to
GenMark that:

11.1.1 ALL has the full right, power and authority, and has obtained all
approvals, permits or consents necessary, to enter into this Agreement and to
perform all of its obligations hereunder and to grant the licenses provided
hereunder.

11.1.2 ALL has not, prior to the Effective Date, entered into and shall not,
following the Effective Date, enter into any agreement and has not granted any
now existing, or agreed to grant any future, license, right or privilege which
agreement, license, right or privilege conflicts in any way with this Agreement,
the licenses granted hereunder, or ALL’s obligations hereunder.

11.1.3 Subject to the encumbrances set forth in the CEA Agreement, *** Agreement
and *** Agreement, and the government rights described in Section 15.1, ALL is
the sole and exclusive owner of, or Controls, the ALL IP Rights existing as of
the Effective Date free and clear of any liens or encumbrances.

11.1.4 To All’s knowledge, the ALL Patent Rights existing as of the Effective
Date are valid and enforceable.

11.1.5 As of the Effective Date, no claims of infringement, misappropriation or
other conflict with any intellectual property rights or other rights owned or
controlled by any Third Party have been made or threatened with respect to the
ALL IP Rights existing as of the Effective Date.

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

 

Development Collaboration and License Agreement      Page 35   



--------------------------------------------------------------------------------

LOGO [g398063img1.jpg]      Execution Version

 

11.1.6 None of the ALL IP Rights existing as of the Effective Date is subject to
any outstanding injunction, judgment, order, ruling, or charge, and, to ALL’s
knowledge no claim or actions is pending or threatened which challenges the
legality, validity, enforceability, use, or ownership of any such ALL IP Rights,
and ALL is not aware of any facts or circumstances that indicate a likelihood of
the foregoing. As of the Effective Date, no loss or expiration of any of the
granted or issued patents of the ALL IP Rights is threatened, pending, or
reasonably foreseeable, except for patents expiring at the end of their
statutory terms (and not as a result of any act or omission by the ALL,
including a failure to pay any required maintenance fees).

11.1.7 As of the Effective Date, ALL is not aware of any material infringement
or misappropriation of the ALL IP Rights existing as of the Effective Date by
any Third Party.

11.1.8 ALL follows reasonable commercial practices common in the industry to
protect its proprietary and confidential information, including requiring its
employees, consultants and agents to be bound in writing by obligations of
confidentiality and non-disclosure, and requiring its employees, consultants and
agents to assign to it any and all inventions and discoveries discovered by such
employees, consultants and/or agents made within the scope of, and during their
employment, and only disclosing proprietary and confidential information to
Third Parties pursuant to written confidentiality and non-disclosure agreements

11.1.9 This Agreement is a legal and valid obligation binding upon ALL and
enforceable in accordance with its terms.

11.2 GenMark Representations. GenMark hereby represents and warrants the
following to ALL:

11.2.1 GenMark has the full right, power and authority, and has obtained all
approvals, permits or consents necessary, to enter into this Agreement and to
perform all of its obligations hereunder.

11.2.2 This Agreement is a legal and valid obligation binding upon GenMark and
enforceable in accordance with its terms.

11.2.3 GenMark has not, prior to the Effective Date, entered into and shall not,
following the Effective Date, enter into any agreement that conflicts in any way
with this Agreement or GenMark’s obligations hereunder.

11.3 DISCLAIMER. THE WARRANTIES AND REPRESENTATIONS SET FORTH IN SECTIONS 11.1
AND 11.2 ARE IN LIEU OF ALL OTHER WARRANTIES AND REPRESENTATIONS, EXPRESS OR
IMPLIED, INCLUDING BUT NOT LIMITED TO, THE IMPLIED WARRANTIES OF MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE, VALIDITY, NON-INFRINGEMENT, AND ALL SUCH
OTHER WARRANTIES ARE HEREBY EXPRESSLY DISCLAIMED.

 

Development Collaboration and License Agreement      Page 36   



--------------------------------------------------------------------------------

LOGO [g398063img1.jpg]      Execution Version

 

ARTICLE 12: INDEMNIFICATION

12.1 Indemnification by ALL. ALL shall defend, indemnify and hold harmless
GenMark and its Affiliates and Sublicensees and their respective officers,
directors, employees and agents (“GenMark Indemnified Parties”) from and against
any and all claims, suits or other actions made by a Third Party and all related
losses, expenses, damages, costs and liabilities (including reasonable
attorneys’ fees) (collectively, “Losses”), arising out of (i) the material
breach of any representation, warranty, covenant or obligation made by ALL under
this Agreement, (ii) the negligence or willful misconduct of ALL, its Affiliates
or contractors, or their respective its officers, directors or employees in
connection with the performance of their obligations under this Agreement, or
(iii) ALL’s provision of the ALL Components pursuant to this Agreement;
provided, however, that the foregoing obligation shall not apply to the extent
such Losses are attributable to (a) the material breach of any representation,
warranty, covenant or obligation made by GenMark under this Agreement, or
(b) the negligence or willful misconduct of a GenMark Indemnified Party.

12.2 Indemnification by GenMark. GenMark shall defend, indemnify and hold
harmless ALL and its Affiliates and their respective its officers, directors,
employees and agents (“ALL Indemnified Parties”) from and against any and all
Losses, arising out of (i) the material breach of any representation, warranty,
covenant or obligation made by GenMark under this Agreement, (ii) the gross
negligence or willful misconduct of GenMark, its Affiliates or contractors, or
their respective officers, directors or employees in connection with the
performance of their obligations under this Agreement, or (iii) the production,
marketing, distribution and sale of Licensed Products by GenMark; provided,
however, that the foregoing obligation shall not apply to the extent that such
Losses are attributable to (a) the material breach of any representation,
warranty, covenant or obligation made by ALL under this Agreement, (b) the
negligence or willful misconduct of an ALL Indemnified Party, or (c) the failure
of an ALL Component to meet, or non-conformance of an ALL Component with, the
specifications of such ALL Component as set forth in this Agreement or in any
subsequent written purchase order or delivery order entered into pursuant to
this Agreement.

12.3 Procedure. The indemnities set forth in this Article 12 are subject to the
condition that the Party seeking the indemnity shall forthwith notify the
indemnifying Party on being notified or otherwise made aware of any Losses and
that the indemnifying Party defend and control any proceedings with the
indemnified Party being permitted to participate at its own expense (unless
there shall be a conflict of interest which would prevent representation by
joint counsel, in which event the indemnifying Party shall pay for the
indemnified Party’s counsel). The indemnifying party shall reasonably cooperate,
at the cost of the indemnifying Party, in the investigation, defense and/or
settlement of any such proceedings or indemnifiable matters.

12.4 Settlement. The indemnifying Party may not settle any liability, claim,
suit, action or expense, or otherwise consent to any judgment, without the
written consent of the indemnified Party (such consent not to be unreasonably
withheld).

 

Development Collaboration and License Agreement      Page 37   



--------------------------------------------------------------------------------

LOGO [g398063img1.jpg]      Execution Version

 

12.5 GenMark Indemnification of *** and the ***. GenMark acknowledges and agrees
that it shall be bound by the additional indemnification obligations set forth
on Exhibit 1 hereto, with respect to the indemnification of *** and the *** .

12.6 Insurance.

12.6.1 [Reserved]

12.6.2 GenMark shall maintain insurance coverage consistent with Section 18.2,
18.3 and 18.4 of the *** Agreement.

12.7 LIMITATION ON DAMAGES. NOTWITHSTANDING ANYTHING CONTAINED IN THIS AGREEMENT
TO THE CONTRARY, IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY SPECIAL,
CONSEQUENTIAL OR INCIDENTAL DAMAGES (INCLUDING LOSS OF PROFITS) WHETHER BASED
UPON BREACH OF WARRANTY, BREACH OF CONTRACT, NEGLIGENCE, STRICT TORT OR ANY
OTHER LEGAL THEORY; PROVIDED, HOWEVER, THE FOREGOING SHALL NOT LIMIT A PARTY’S
OBLIGATION TO INDEMNIFY THE OTHER PARTY AGAINST LOSSES PURSUANT TO THIS ARTICLE
12. GENMARK FURTHER ACKNOWLEGES AND CONSENTS TO (A) THE WARRANTY DISCLAIMERS AND
LIMITATION OF LIABILILITY PROVISIONS SET FORTH IN ARTICLE 17 OF THE ***
AGREEMENT AND (B) THE WARRANTY DISCLAIMERS AND LIMITATION OF LIABILITY
PROVISIONS SET FORTH IN SECTIONS 8.1-8.3 OF THE *** AGREEMENT.

ARTICLE 13: CONFIDENTIALITY

13.1 Confidential Information. During the Term of this Agreement and for five
(5) years thereafter without regard to the means of termination: (i) ALL shall
not use, for any purpose other than the purpose of this Agreement, or reveal or
disclose to any Third Party GenMark Confidential Information; and (ii) GenMark
shall not use, for any purpose other than the purpose of this Agreement, or
reveal or disclose to any Third Party ALL Confidential Information. The Parties
shall take reasonable measures to assure that no unauthorized use or disclosure
is made by others to whom access to such information is granted.

13.2 Exceptions. Notwithstanding the foregoing, a Party may use and disclose
Confidential Information (including any GenMark Confidential Information and ALL
Confidential Information) as follows:

 

  (a) if required by applicable law, rule, regulation, government requirement
and/or court order, provided, that, the disclosing Party promptly notifies the
other Party of its notice of any such requirement and provides the other Party a
reasonable opportunity to seek a protective order or other appropriate remedy
and/or to waive compliance with the provisions of this Agreement;

 

  (b) to the extent such use and disclosure occurs in the filing or publication
of any patent application or patent on inventions, or to the extent such use and
disclosure is consented to pursuant to Section 8.7;

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

 

Development Collaboration and License Agreement      Page 38   



--------------------------------------------------------------------------------

LOGO [g398063img1.jpg]      Execution Version

 

  (c) as necessary or desirable for securing any regulatory approvals, including
pricing approvals, for any Licensed Products, provided, that, the disclosing
Party shall take all reasonable steps to limit disclosure of the Confidential
Information outside such regulatory agency and to otherwise maintain the
confidentiality of the Confidential Information;

 

  (d) to take any lawful action that it deems necessary to protect its interest
under, or to enforce compliance with the terms and conditions of, this
Agreement; and

 

  (e) to the extent necessary, to its Affiliates, directors, officers,
employees, consultants, sublicensees, distributors, vendors and clinicians under
written agreements of confidentiality at least as restrictive on those set forth
in this Agreement, who have a need to know such information in connection with
such Party performing its obligations or exercising its rights under this
Agreement.

13.3 Certain Obligations. During the term of this Agreement and for a period of
five (5) years thereafter and subject to the exceptions set forth in
Section 13.2, GenMark, with respect to ALL Confidential Information, and ALL,
with respect to GenMark Confidential Information, agree:

 

  (a) to use such Confidential Information only for the purposes contemplated
under this Agreement,

 

  (b) to treat such Confidential Information as it would its own proprietary
information which in no event shall be less than a reasonable standard of care,

 

  (c) to take reasonable precautions to prevent the disclosure of such
Confidential Information to a Third Party without written consent of the other
Party, and

 

  (d) to only disclose such Confidential Information to those Affiliates,
employees, agents and Third Party contractors, sublicensees and distributors who
have a need to know such Confidential Information for the purposes set forth
herein and who are subject to obligations of confidentiality no less restrictive
than those set forth herein.

13.4 Disclosures and Public Announcements. Neither Party shall issue any press
release or other publicity materials, or make any public presentation with
respect to the existence of, or any of the terms or conditions of, this
Agreement without the prior written consent of the other Party. This restriction
shall not apply to:

 

  (a) disclosures to a Party’s attorneys, advisors or investors on a need to
know basis under circumstances that reasonably ensure the confidentiality
thereof, and

 

  (b) any future disclosures required by law or regulation, including as may be
required in connection with any filings made with, or by the disclosure policies
of a major stock exchange, provided that the disclosing Party (i) use all
reasonable efforts to inform the other Party prior to making any such
disclosures and cooperate with

 

Development Collaboration and License Agreement      Page 39   



--------------------------------------------------------------------------------

LOGO [g398063img1.jpg]      Execution Version

 

  the other Party in seeking a protective order or other appropriate remedy
(including redaction) and (ii) whenever possible, request confidential treatment
of such information.

13.5 Scientific Publications. In the event that either Party wishes to publish
or orally present information arising from the Development Plan, such Party
shall submit to the other Party all materials related to the proposed
publication or presentation (including posters, abstracts, manuscripts and
written descriptions of oral presentations) at least thirty (30) days (or seven
(7) days, in the case of abstracts) prior to the date of submission for
publication or the date of presentation, whichever is earlier, of any of such
submitted materials. The reviewing Party shall review such submitted materials
and respond to the requesting Party as soon as reasonably possible, but in any
case within ten (10) days (or three (3) Business Days, in the case of abstracts)
of receipt thereof. At the request of the reviewing Party, the requesting Party
shall (i) modify or delete from such proposed publication or presentation any
Confidential Information of the reviewing Party; and/or (ii) delay such proposed
publication or presentation to permit the preparation and filing of a patent
application. For clarity, subject to the other provisions of this Article 13,
except with respect to information arising from the Development Plan, the
provisions of this Section 13.5 shall not apply to publications or presentations
by GenMark, including with respect to information arising from GenMark’s
development and commercialization activities under this Agreement.

13.6 Consent to Disclose Redacted Agreement. GenMark consents to ALL’s
disclosure of a redacted version of this Agreement to *** , and CEA in a form
approved by GenMark, such approval not to be unreasonably withheld.

ARTICLE 14: ARBITRATION

14.1 Disputes. Except as otherwise expressly provided in this Agreement, any
controversy, claim or legal proceeding arising out of or relating to this
Agreement, or the breach, termination or invalidity thereof (except for
disagreements solely about decisions for which one Party has final decision
making authority under this Agreements) (“Dispute”) shall be first referred to
the respective Chief Executive officers of each Party for resolution, prior to
proceeding under the other provisions of Article 14. A Dispute shall be referred
to such executives upon one Party providing the other Party with notice that
such Dispute exists, and such executives (or their designees) shall attempt to
resolve such Dispute through good faith discussions. In the event that such
Dispute is not resolved within thirty (30) days of such other Party’s receipt of
such notice, subject to Section 14.3, either Party may initiate the Dispute
resolution provisions in Section 14.2. The Parties agree that any discussions
between such executives (or their designees) regarding such Dispute do not
constitute settlement discussions, unless the Parties agree otherwise in
writing.

14.2 Arbitration. Subject to Sections 14.1 and 14.3, the Parties agree to
resolve any Dispute exclusively through binding arbitration conducted under the
auspices of the American Arbitration Association (the “AAA”) pursuant to AAA’s
Commercial Arbitration Rules presently in effect. The arbitration shall be
conducted in the English language before three (3) arbitrators appointed in
accordance with the Commercial Arbitration Rules presently in effect;

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

 

Development Collaboration and License Agreement      Page 40   



--------------------------------------------------------------------------------

LOGO [g398063img1.jpg]      Execution Version

 

provided that at least one such arbitrator shall have had, by the time of the
actual arbitration, at least ten (10) years of experience as an attorney and
experience in the medical diagnostics industry so as to better understand the
legal, business and scientific issues addressed in the arbitration. Unless
otherwise mutually agreed by the Parties, any arbitration hereunder it shall be
brought at the location of the Party which first received the notice required
under Section 14.1. Unless agreed otherwise by the Parties, the Parties shall
have thirty (30) days from the appointment of the last to be appointed of the
three (3) arbitrators to present and/or submit their positions to the
arbitrators, and the Parties shall have a hearing before the arbitrators within
ten (10) Business Days of such submission. Each Party agrees to use reasonable
efforts to make all of its current employees available, if reasonably needed,
and agrees that the arbitrators may deem any party as “necessary.” The
arbitrators shall hear evidence by each Party and resolve each of the issues
identified by the Parties. The arbitrators shall be instructed and required to
render a written, binding, non-appealable resolution and award on each issue
which clearly states the basis upon which such resolution and award is made. The
written resolution and award shall be delivered to the Parties as expeditiously
as possible, but in no event more than thirty (30) days after conclusion of the
hearing, unless otherwise agreed to by the Parties. The Parties shall use all
reasonable efforts to keep arbitration costs to a minimum. Each Party must bear
its own attorneys’ fees and associated costs and expenses. Each Party agrees
that, notwithstanding any provision of applicable law or of this Agreement, it
will not request, and the arbitrators shall have no authority to award, punitive
or exemplary damages against any Party.

14.3 Subject Matter Exclusions. Notwithstanding the foregoing, the provisions of
Sections 14.1 and 14.2 shall not apply to any Dispute relating to: (i) the
validity, infringement, enforceability or claim interpretation relating to a
Party’s patents, trademarks or copyright, which, for Patents that is issued in
the United States, be subject to actions before the United States Patent and
Trademark Office and/or submitted exclusively to the federal court located in
the jurisdiction of the district where any of the defendants reside; or (ii) any
antitrust, anti- monopoly or competition law or regulation, whether or not
statutory.

14.4 Equitable Relief. Nothing in this Agreement shall be deemed as preventing
the Parties from seeking injunctive relief (or other provisional remedy) from
any court having jurisdiction over the Parties and the subject matter of the
dispute as necessary to protect either Party’s interests.

ARTICLE 15: MISCELLANEOUS

15.1 Government Rights. This Agreement is subject to Title 35 Sections 200-204
of the United States Code. Among other things, these provisions provide the
United States Government with nonexclusive rights in certain of the ALL IP
Rights.

15.2 Assignment and Delegation. Neither this Agreement nor any right or
obligation hereunder shall be assignable in whole or in part, whether by
operation of law, or otherwise by either Party without the prior written consent
of the other Party. Notwithstanding the foregoing, either Party may assign or
transfer its rights and obligations under this Agreement to a Person that
succeeds to all or substantially all of that Party’s business or assets whether
by sale, merger, operation of law or otherwise. In addition, either Party may
assign all or part of this agreement

 

Development Collaboration and License Agreement      Page 41   



--------------------------------------------------------------------------------

LOGO [g398063img1.jpg]      Execution Version

 

to an Affiliate. This Agreement shall be binding upon and inure to the benefit
of and be enforceable by the Parties hereto and their respective successors and
permitted assignees. Any transfer or assignment of this Agreement in violation
of this Section 15.1 shall be null and void.

15.3 Change in Control. At least ninety (90) days in advance of any proposed
Change in Control, ALL shall provide GenMark with written notice thereof. Within
five (5) Business Days of any Change of Control, ALL shall provide GenMark with
written notice thereof.

15.4 Entire Agreement; Prior Agreements. This Agreement contains the entire
agreement between the Parties relating to the subject matter hereof, and all
prior understandings, representations and warranties between the Parties are
superseded by this Agreement. The Heads of Agreement dated March 30, 2012, and
the Letter Agreement dated April 25, 2012 (the “Letter Agreement”), between the
Parties are hereby terminated in their entireties. All Statements of Work
entered into by the Parties pursuant to the Letter Agreement are hereby
incorporated into this Agreement as part of the Development Plan, and any and
all inventions and know-how (whether or not patentable) that were first invented
(as that term is defined under U.S. Patent Laws) as a direct result of
activities undertaken under the Letter Agreement, including activities performed
by a third party on a party’s behalf, shall be Collaboration Inventions under
this Agreement and subject to all terms and conditions of this Agreement
applicable thereto. As of the Effective Date, this Agreement supersedes the
Mutual Confidentiality Agreement between the parties and effective June 30, 2010
(“Mutual CDA”), but only insofar as it relates to the subject matter of this
Agreement. All “Proprietary Information” (as defined in the Mutual CDA)
exchanged between the Parties thereunder following the Effective Date relating
to the subject matter of this Agreement shall be deemed Confidential Information
hereunder and shall be subject to the provisions of this Article 13.

15.5 Amendments. Changes and additional provisions to this Agreement shall be
binding on the Parties only if mutually agreed upon, laid down in writing and
signed effectively by the Parties.

15.6 Applicable Law. This Agreement shall be construed and interpreted in
accordance with the laws of California and all rights and remedies shall be
governed by such laws without regard to principles of conflicts of law.

15.7 Force Maieure. If the performance of this Agreement or any obligations
hereunder is prevented, restricted or interfered with by reason of earthquake,
fire, flood or other casualty, or due to strikes, riot, storms, explosions, acts
of God, war, or a similar occurrence or condition beyond the reasonable control
of the Parties, the Party so affected shall, upon giving prompt notice to the
other Parties, be excused from such performance during such prevention,
restriction or interference, and any failure or delay resulting therefrom shall
not be considered a breach of this Agreement.

15.8 Severability. The Parties do not intend to violate any public policy or
statutory common law. However, if any sentence, paragraph, clause or combination
of this Agreement is in violation of any law or is found to be otherwise
unenforceable, such sentence, paragraph, clause or combination of the same shall
be deleted and the remainder of this Agreement shall remain binding, provided
that such deletion does not alter the basic purpose and structure of this
Agreement.

 

Development Collaboration and License Agreement      Page 42   



--------------------------------------------------------------------------------

LOGO [g398063img1.jpg]      Execution Version

 

15.9 Notices. All notices, requests, demands, and other communications relating
to this Agreement shall be in writing in the English language and shall be
delivered in person or by mail, international courier or facsimile transmission
(with a confirmation copy forwarded by courier or mail). Notices sent by mail
shall be sent by first class mail or the equivalent, registered or certified,
postage prepaid, and shall be deemed to have been given on the date actually
received. Notices sent by international courier shall be sent using a service
which provides traceability of packages. Notices shall be sent as follows:

 

Notices to GenMark:

 

GenMark Diagnostics, Inc.

5964 La Place Court

Carlsbad, CA 92008

Attention: Corporate Secretary

Telephone: (760) 448-4300

Facsimile: (760) 448-4301

 

Notices to the ALL:

 

For delivery via U.S. Postal Service:

 

Advanced Liquid Logic, Inc.

PO Box 14025

Research Triangle Park, NC 27709

Attention: Chief Executive Officer

Telephone: (919) 287-9010

Facsimile: (919) 287-9011

  

with a copy to:

 

GenMark Diagnostics, Inc.

5964 La Place Court

Carlsbad, CA 92008

Attention: SVP, Research and

Development

Telephone: (760) 448-4300

Facsimile: (760) 448-4301

 

with a copy to:

 

For delivery via courier:

 

Advanced Liquid Logic, Inc.

615 Davis Drive, Suite 800

Morrisville NC, 27560

Attention: Chief Executive Officer

Telephone: 919) 287-9010

Facsimile: (919) 287-9011

Either Party may change its address for notices or facsimile number at any time
by sending written notice to the other Party pursuant to this Section 15.9.

15.10 Independent Contractor. Nothing herein shall create any association,
partnership, joint venture, fiduciary duty or the relation of principal and
agent between the Parties hereto, it being understood that each Party is acting
as an independent contractor, and neither Party shall have the authority to bind
the other or the other’s representatives in any way.

15.11 Waiver. No delay on the part of either Party hereto in exercising any
power or right hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any power or right hereunder preclude other or further
exercise thereof or the exercise of any other power or right. No waiver of this
Agreement or any provision hereof shall be enforceable against any Party hereto
unless in writing, signed by the Party against whom such waiver is claimed, and
shall be limited solely to the one event.

 

Development Collaboration and License Agreement      Page 43   



--------------------------------------------------------------------------------

LOGO [g398063img1.jpg]      Execution Version

 

15.12 Interpretation. This Agreement has been prepared jointly and no rule of
strict construction shall be applied against either Party. In this Agreement,
the singular shall include the plural and vice versa and the word “including”
shall be deemed to be followed by the phrase “without limitation.” The section
headings contained in this Agreement are inserted for convenience only and shall
not affect in any way the meaning or interpretation of this Agreement.

15.13 Counterparts. This Agreement may be executed in counterparts, each of
which together shall constitute one and the same Agreement. For purposes of
executing this agreement, a facsimile copy of this Agreement, including the
signature pages, will be deemed an original.

15.14 License Survival During Bankruptcy. All rights and licenses granted under
or pursuant to this Agreement are, and shall otherwise be deemed to be, for
purposes of Paragraph 365(n) of the U.S. Bankruptcy Code, licenses of rights to
“intellectual property” as defined under Paragraph 101(35A) of the U.S.
Bankruptcy Code. The Parties agree that GenMark and ALL, as licensees of such
rights under this Agreement, shall retain and may fully exercise all of their
respective rights and elections under the U.S. Bankruptcy Code. The Parties
further agree that, in the event of the commencement of a bankruptcy proceeding
by or against ALL, including under the U.S. Bankruptcy Code, GenMark shall be
entitled to a complete duplicate of (or complete access to, as appropriate) any
such intellectual property and all embodiments of such intellectual property,
and the same, if not already in GenMark’s possession, shall be promptly
delivered to GenMark upon any such commencement of a bankruptcy proceeding upon
written request therefore by GenMark.

15.15 Export Regulations. Licensed Products may be subject to Applicable Laws
governing export of goods and information, including the U.S. Export
Administration Act and its associated regulations, and may be subject to
Applicable Laws governing export or import in other countries. GenMark agrees to
comply with such Applicable Laws and acknowledges that it has the responsibility
to obtain all necessary licenses to export, re-export, or import Licensed
Products.

15.16 Non-Solicitation. During the Term and for one (1) year thereafter, neither
Party shall directly and actively induce or attempt to induce any current
employee of the other Party or any of its Affiliates, to accept employment with
the other Party or any of its Affiliates. The foregoing will not apply to
individuals hired as a result of the use of an independent employment agency (so
long as the agency was not directed to solicit a particular individual) or as a
result of the use of a general solicitation (such as internet-based, newspaper
advertisement or on radio or television) not specifically directed to employees
of the other party.

15.17 Names. GenMark shall not use any name, trade name, trademark or other
designation of the *** or its employees (including contraction, abbreviation or
simulation of any of the foregoing) in advertising, publicity or other
promotional activity. Unless required by Applicable Law, GenMark shall not use
the name “***” or the name of any *** in advertising, publicity or other
promotional activity without written permission of the ***.

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

 

Development Collaboration and License Agreement      Page 44   



--------------------------------------------------------------------------------

LOGO [g398063img1.jpg]      Execution Version

 

IN WITNESS WHEREOF, the Parties have executed this Agreement by their duly
authorized representative.

 

Advanced Liquid Logic, Inc.     GenMark Diagnostics, Inc. By:  

/s/ Richard M. West

    By:  

/s/ Hany Massarany

Name:  

Richard M. West

    Name:  

Hany Massarany

Title:  

Chief Executive Officer

    Title:  

CEO

Date:  

July 26, 2012

    Date:  

July 25, 2012

 

Development Collaboration and License Agreement      Page 45   



--------------------------------------------------------------------------------

LOGO [g398063img1.jpg]      Execution Version

 

Schedule A

Development Plan

 

Development Collaboration and License Agreement      Schedule A   



--------------------------------------------------------------------------------

LOGO [g398063img1.jpg]      CONFIDENTIAL

 

DEVELOPMENT PLAN

***

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

 

Page 1 of 9   



--------------------------------------------------------------------------------

LOGO [g398063img1.jpg]      CONFIDENTIAL

 

***

***END OF DOCUMENT***

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

 

Page 9 of 9



--------------------------------------------------------------------------------

LOGO [g398063img1.jpg]      Execution Version

 

Schedule B

Stock Purchase Agreement

***

 

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

 

Development Collaboration and License Agreement      Schedule B   